Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 1 of 35

 
. : eae gee Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 2 of 35

’

 

-and or April Monroe, and or

COURT OF COMMON PLEAS

STATE OF SOUTH CAROLINA 77) 4} 2D
5th JUDICIAL CURCUIT

COUNTY OF RICHLAND

LAWRENCE L. CRAWFORD QT MAR 13 HA 9: Sh
LAINTIFF ,
° eT, ni scout RESPONSE TO MOTION TO

eM tvs
SCC. &BS- TO MAKE MORE DEFINITE
vs . \ AND CRETAIN

AMENDED COMPLAINT
Mr.&Mrs. Joseph Abram III, and
or Mr.&Mrs.- Herbert Lee, and or
Sylvia Lee, and or Mr- Brunson,

CASE No.- 06-CP-400-0552

Michael Lee, and or. William
Tetterton, and oF Cylena Lee
- RESPONDENT (S)

TO: THE COURT OF COMMON PLEAS, ge =
THE S.C. ATTORNEY GENERAL,

PLEASE TAKE NOTICE, that the plaintiff in. the above
captioned matter, Lawrence L. Crawford, intends to file claim
against the above captioned defendants, in pursuant to all
relevant sections of The South Carolina Tort Claim Act.

The Post Office address of the claimant herein presently
is:

LAWRENCE L.- CRAWFORD

#300839 WD-D Rm. 188 eee
Lieber, P.O. Box 205

Ridgeville, S-C- 29472

For the time being the plaintiff is representing himself.

The time when and the place where such claim arose, and
the nature of the claims, are as follows:

Before the plaintiff address the issues, the plaintiff
brings the court's attention to Exhibit No.(1). A duplicate of
this letter and 2 copies of a motion for sanctions against the
defendants, has been sent to the Richland County Clerk of Court,
asking her to file and assign a case number. These sanctions
address the issue being levied in this case. Since. the defendants
py profession and or association connected with the Clerk of
Court, the Clerk is’ impeding, hindering, obstructing, and making
every effort to defeat this action and the due course of justice
to aid the parties involved. She is also a defendant on the
Motion for Sanctions. It has been sent to her under certified
Yo. 7002 2410 9005 3102 1107, by @dward Rutland on behalf of the
plaintiff to ensure she received it. The sanctions address the
issues presently before the court and it's findings will have a
crucial bearing on this case.

Furthermore, there is a Writ of Habeas Corpus pending also
1

 
wo agave 3s ase enbGSY-44bs4PR ePosumayaiise Aled 1@eSenadnage 3 diéing

>

reviewed in the U.S. District Court, to include the granting of
an Ex Parte hearing to address these allegations before the court:
in case No.0: O06-cv-2457-TLW-BM. This case addresses the legal |
issues but it does not address the claim of damages that are

being requested in the Court Of Common Pleas. Both these cases
have a crucial bearing. and are essentially material in
determining the matters presently before the court. It's findings
will serve to prove, once and for all, whether the allegations
made by the plaintiff are meritorious or frivolous and vexatious.
It will also allow the plaintiff to address these issues without
the weight of an onerous conviction in place, giving ‘the
plaintiff freedom of movement in obtaining additional evidence to
properly address the issues in the court. It will also nullify
any concern over there being other available remedies, and or any
concern that any culing on the part of the Court of Common Pleas
may serve to invalidate the present conviction. There is also the
issue of the statute of limitations. If the case is dismissed, it
would automatically place the plaintiff beyond the time frame
mandated by the statute of limitations to initiate the action
prejudicing the proceedings. Therefore the plaintiff motions

“pursuant to rule 59(e) and 15(b) that the proceedings be held in

abeyance until the conclusion of the 2 aforementioned relevant
cases. ,

Referring back to the issues of the claim. The defendants
captioned above, did commit by malicious, criminal action, and or
failure to take action by duty, in acts of gross negligence and
deliberate indifference, which said acts did result in the
plaintiff's false imprisonment for. the charge of murder, and or
injuries produced therefrom. .

All ‘the defendants named above, to include William
Tetterton, in malicious, criminal acts of gross negligence - and
deliberate indifference, conspired with, and or counselled, sand
or encouraged, and or aided and abetted Sylvia. Lee in the
stealing of the plaintiff's assets in the form of his Social
Security benefits, in acts of Breach of Trust With Frauduent
Intent pursuant to S.C. Code Ann§16-13-230. This occurred from
the time of the plaintiff's arrest in January 2000 until April
2003, $1600.00 per month, deposited in the Bank Of Ridgeway in
Blythewood 8.C., deposited in Sylvia Lee's checking account for

‘the plaintiff and his dependants.

Please take notice of Exhibit No.(9), a portion of the
standard contract form for Social. Security benefits. This is the
type of contract that "ALL" payees are required to "voluntarily"
sign (emphasis added). It is clear from the contract when
misappropriated, it is a violation of federal law, and-state law
by Breach of Trust, punishable by fine, imprisonment, or both. It
is perspicuous these funds were required to be-used solely for
the plaintiff and his dependents, yet for approximately 4. years
none of them were. Instead Sylvia Lee used them for herself and
to pay the crooked lawyer William Tetterton, who under the table
also gave the crooked cops, Cort Korley, David Thomley, and John
Meadors, Mr.Giese, Mr.Moake, Jean Cato, Pam Company, Peggy Knox,
Ann Millikin, Glenn Rodgers, and Alma Parrish "a piece of the
pie". All either received a portion or had knowlege of the act

yet did nothing to prevent it from occurring even after the fact.

2
te Case 1:14-cv-14176-ADB_ Document 578-2 | Fi
Once the corrupt officials come 18 ete OOOO Se TIC aA Sor

prospective money maker", who they feel they can control and or
manipulate, they refer this client to William Tetterton. He then
gives the corrupt officials a portion of those finances collected
for that referral. They in turn work together at breaking various
laws to assist the referred person, in a good ole' boy system of
justice, to promote the parties involved, perverted, corrupt,
judicial ventures, that are tainted with unjust ulterior.
malicious motives, to hinder any due course of justice not
supported by them, or that interfere with any common. scheme or
design they are attempting to place into effect. The parties
aforementioned did this to prevent the plaintiff from being able
to hire outside counsel of his choice. They did this also to
prevent the plaintiff from making bail because they knew was the
plaintiff was free he would go after the evidence that would
concretely expose all their criminal acts perpetrated against the
plaintiff in the court, and = prevent criminal and civil
prosecution and action from being levied against them. It is the
plaintiff's constitutional right to hire competent out side
counsel of his choice if he could afford to do so. It is the
plaintiff's constitutional right to make bail if he could afford
to do so. This is not Guantonomo Bay! There was a bond agent
willing to work with the plaintiff if the plaintiff's finances
were not stolen by the defendant. The defendants deprived the
plaintiff of theses sacred inalienable rights of law.

; Furthermore, these stolen finances also would have been

used to maintain the plaintiff's mortgage, perservance of the
plaintiff's vehicles, and other property the plaintiff owned as a
pre-trial detainee. Because the parties involved stole the
plaintiff's finances, all the plaintiff owned was lost. In this
country you don't jail and detain a man for the purpose of
robbing him. In this aspect the parties are guilty of strong arm
robbery in pursuant to S.C. Ann§$16-11-330 in part.

Please take notice of Exhibit No.(10). This is a copy of a
letter faxed to William Tetterton, by Brana Hyme on behalf of the
plaintiff, ‘requesting Sylvia Lee to stop breaking the law,

-corroborating with the state and county officials. Instead of
William Tetterton taking proper legal action to stop these
crimes, he threatened Brana Hyme with possible jail, spooked her,
and terrified her with threats if she helped, or continued to
help me in violation of 42 u.8.C.§1985(2).

Please take notice of Exhibit No.(6), a letter mailed to
William Tetterton and filed in the court(s) in case(s) where
William Tetterton acted as legal counsel for Sylvia and or Cylena
Lee. He knew of Sylvia Lee stealing the plaintiff's assets to pay
him for Sylvia and Cylena's case. He knew he was receiving
misappropriated funds. He knew of my desire to have Sylvia Lee
prosecuted. He knew of my desire to have Michael Lee prosecuted
for the incest and Criminal Sexual Assault upon the plaintiff's
minor daughters. William Tetterton was an ex-solicitor in Kershaw
County. This is also why they referred Sylvia to-him. He is
formerly connected to the 5th Circuit Solicitor's Office. He knew
what steps to take and had the power and or influence to initiate
the process of due justice, but failed to do so. This document.

3
was figede inather cers) Dooumeint $33-2200bd 10hG5/samRagess Epdpibit
No.(7), the 11 page Motion To Be heard filed March 12, 2002, and

“Exhibit No.(8), the Motion For A SLED Investigation. These,
documents and piles of others were filed in case(s) No.(s)
O1-DR-28-0065; O2-DR-28-098; G646899, 900, and 901. These filed
documents, known of and or viewed by all the defendants involved,
prove that they knew of Sylvia Lee's stealing the plaintiff's
assets. They knew of Michael Lee's sexual assault and incest upon
the plaintiff's minor daughters, knew of my repeated request and
demand for justice. Yet they did nothing, except break state and
federal law, to conceal, conspire in, aid and abet in, during and
or after the fact, in crimes of moral turpitude, that will be
further elaborated on in this document, to hinder, impede,
obstruct, and defeat the due course of justice, under color of
law, in violation of the plaintiff's rights to equal protection
of the laws.

The defendants named above, to include William Tetterton,
did conspire to supply, to ancouraye, and or counsel, and or aid
and abet, Cort Korley, Pam Company, Jean Cato, David Thomley,
John Fellers, Ann Millikin, Glen Rodgers, Alma Parrish, Peggy
Knox, John Meadors, Mr. Giese, and Mr. Moake, to produce and use
evidence that was obtained from an illegal search and seizure at
the plaintiff's trial, for which there was no search warrant
presented and or left at the plaintiff's residence the time the
supposed evidence was seized which is a requirement by law. Cort
Korley and John Fellers called the plaintiff a "nigger cult
leader" and a "nigger Jim Jones", stating the plaintiff was
attempting to start a cult in their county and they were going to
find a way to stop me. These same persons later said to the
plaintiff, "we know you're innocent, but we are going to find a
way to make you pay for some kind of crime no matter what." The
illegal evidence was used at the plaintiff's trial the week of
March 22na-29th, 2003, held in Camden S.C.. All the parties
previously listed had knowledge of the incident and trial. The
Social workers charged the plaintiff and Sylvia Lee with 2 counts
of Neglect which was later dismissed. The evidence in the Neglect
case and the murder case was the same. They accumulated it in a
file at SLED. They were required as wards of the court by duty,
to be concerned about the rights of all parties involved. Willian
Tetterton was Sylvia's attorney for the neglect case. Even though
he was not the plaintiff's attorney, it was his duty as a ward of
the court and ex-solicitor to protect the interest of the decease
child, and the other child sexually assaulted by Michael Lee. The
nature of the evidence seized was material to this duty. It. was
the defendants duty as social workers, wards of the courts,
parents, close relatives and the like, that if they seen or knew
individuals were acting under color of law, to deprive
individuals of rights protected by the equal protection of the
laws clause, to take steps to prevent such action from taking
place, and or to bring it to the attention of someone with the
power and authority to prevent this injustice. The plaintiff was
not under legal arrest, but he was detained and restricted in
movement. He was not allowed to go to the bathroom without an
escort. He was not permitted to drive away from the hospital
without an escort. He was forced to go to the police station for
questioning against his will even though he told the police he
did not want to talk to them without a lawyer present. Any person
with limited understanding would conclude from these. events he

4
rwas nobage ae (eI 87E- ADE sAGAitS ARI EMBO HEGARTY: 6 Seana

Tetterton was an ex-solicitor and knew what to ard
‘to evidence. He knew what steps to take to prevent the injustice,
yet done nothing. Sylvia and the other defendants knew of this
incident, yet. did nothing to address it. All maliciously,
criminally, in acts of gross negligence and _ deliberate
indifference just continued in breaking the law and or allowing
it to be broken. The officials involved entered the plaintiff's
home without permission, concent, or warrant, toox pictures and
seized evidence, while the plaintiff was seized and or detained
by authorities. Such illegal evidence is "fruit of a poisonous
tree", and never should have been used at the plaintiff's trial
Unitd States v. Brady, 842 F2d 1313, 1314(D.c.Cir.1988) citing ©
Gomez v. Turner; 672 F2d 134, 141(D.C.Cir.1982); United States v-
Most, 876 F2da 191(D.C.1989); United States v. Clyburn, 24 F3d
613; Dalia v. United States, 441 U.S. 238, 255, 99 S.Ct.1682,
1692, 60 L.Ed.2d 177(1979); Mapp v. Ohio, 81 S.Ct. 1684(1961);
United States v. New York Telephone Co., 434 U.S. 159, 179-180,
98 §.Ct.364, 376, 54 L.Ed.2d 376; Silverman v. United States, 365
U.S. 505, 81 S$.Ct.679, 5 L.Ed.2d 734 (1961); Weeks v. United
States, 232 U.S. 383, 34. 8.ct.341, 58 L.Ed. 652; Rochin v. People
of the State of California, 1952, 343 U.S. 165, 173, 72 S.Ct.205,
210, 96 L-Ed. 193; Wolf v. Colorado, 1949, 338 U.S. 25, 69
§.Ct.1359, 93 L.Ed. 1782 R.C. Ohio§ 2905-34; Skinner v. Railroad
Labor Executives Assoc., 109 S§.Ct.1402, 1414, 103 L.Ed.2d
639(1989).

 

 

 

The defendants named above, did conspira, with each other
and Cort Korley, David Thomley, John Fellers, Jean. Cato, Peygy
Knox, Ann Millikin, Glenn Rodgers, Alma Parrish, John Meadors,
Mr. Geise, and Mr. Moake, in Camden S.C., in the family court,
under case WNo.01-DR-28-0065, in acts of Criminal Unlawful
Neglect, Conspiracy To Commit Criminal Unlawful Neglect, pursuant
to §.C. Code Ann§20-7-50; $§.C.Code Ann§16-1-40; $.C. Code
Ann§16-1-55, also in acts of Incest after the fact pursuant to
3.C. Code Ann§16-15-20; S.C. Code Ann§16-1-40; §S.C. Code
Ann§16-1-55, also in acts of Criminal Sexual Conduct, numerous
counts, after the fact, pursuant to S.C. Code Ann§16~-3-655; S.C.
Code Ann§16-1-40: $.Cc. Code Ann§16-1-55, by not testing Michael
Lee to the DNA’ samples taken from Korresha Crawford; noted in
SLED file No.55010014 check list sheet. The conspiracy began in
both Columbia S.C. and Camden S$.C.. The failure to test him
occurred in Columbia S.C. ‘It began from January 2000 until this
very date. Even though the plaintiff made numerous request, the
plaintiff did not discover the request were ignored until the
date of his trial March 29,2004. They are continuous acts and are
dual jurisdictional crimes. These samples according the SLED DNA
lab, were sent back to John Fellors the Kershaw County coroner,
after SLED repeatedly made attempts to notify and obtain samples
from Michael Lee. SLED made this repeated request to John
Fellers,; John Meadors, and the 5th Circuit Solicitor'’s Office,
but they failed in their duty to test those samples in efforts to
impede, hinder, and defeat the due course of justice, and as
payment to Michael Lee to give false testimony, in acts of
perjury(statute not cited), in efforts to falsely convict and
imprison the plaintifi. This was also done to prevent the
 laintiff£ from getting free to go after the evidence that would
convict them for their criminal acts, and in attempts to avoid
civil action being levied against them. This was also done so

5
 

 

| ther Caesul:d 4 tow-Inld 76 dhe e (a0 celia Ad 8-ZonFiesce Mast rPagal Pf grevent
Michael Lee from being placed in care with ‘the plaintiff's
remaining minor child he already sexually assaulted, so he could
continue to sexually assault her, or place her in risk of such
sexual assault, as a twisted, perverted, sexual deviate reward
for his perjured testimony, and as part of the under the table
deal they made with Sylvia Lee, to include William Tetterton and
social workers, to get Sylvia Lee custody of the children, if she
would help them coax them into giving perjured testimony(see
Baptist medical records). The SLED DNA Lab said the samples were
preserved. If the defendants did not Gestroy the evidence of
their guilt, in the form of these DNA samples, once returned,
they still can be tested to Michael Lee. The defendants all knew
of the existence of the DNA samples. They knew of the assault
Michael Lee perpetrated against the plaintiff's minor daughters.
It was all the defendants involved duty as. social workers, and or
wards of the court, and or parents, grandparents, or close
relatives and the like to demand and seek the completing of the
testing of those DNA samples to protect my children. Yet in
collaboration with these corrupt officials, under color of law,
they failed in this duty in malicious acts of gross negligence
and deliberate indifference. It was crucial to their wicked
purpose and design that Michael Lee be not tested to that DNA,
because proof presents itself that indicate they falsified the
autopsy, claimed she was never pregnant, and there was no sign of
damage to her wkerms, and or signs of Spontaneous abortion. Any
Sign Of pregnancy would have proved they falsified the autopsy,
that she contracted gestational diabetes causing said spontaneous
abortion, and her bleeding to death accompanied by hypovolenoic
shock from her blood sugar levels Gropping from 70dm/ml to
17dm/ml and Michael Lee's sexual assault is what truly killed
her, and these devils and snakes concealed this in the autopsy in
violation of 18 U.S.c.§1001, in acts of assessory after the. fact
to murder pursuant to §.C.Code Ann§$16-3-10; 8.C.Code
Ann§16-3-655; and §8.C:Code Ann§16-1-40. Placenta or fetal tissue
of any kind is heterogeneous, possessing the DNA of both mother
and father. If Michael Lee's DNA showed up in any of those
Samples, it would have produced conclusive proof they falsified
the autopsy. This appears to also be the reason why they did not
test him to those DNA samples.

The defendants named above did conspire with each other
and Dr. Joel Sexton, Cort Korley, David Thomley, John Fellers,
Jean Cato, Peggy Knox, Ann Millikin, Glen Rodgers, Alma Parrish,
John Meadors, Mr.Giese, and Mr.Moake, to commit acts of
Destruction and or Desecration Of Human Remains in pursuant to
S.C.Code Ann§16-17-600 (A)(3) and or S.C.Code Ann§15-17-60. This
occurred in the examination conducted by Dr. Joel Sexton and his
assistant in Newberry County, his place of vocation, in late
January, early Pebruary 2000. The incident occurred then, but the
crime was not discovered until the time of the plaintiff's trial
March 25,2004, in Camden S.C.. The statute of limitations would
mun from the ftime the crime, the incident, was discovered,
warranéing criminal and or civil action. THKese devils, these
snakes, these dogs, in malicious, criminal, acts of evil gross
negligence and deliberate indifference, slit!, cut open like a
pig!, in acts of mutilation and desecration, the dead body of an
ll year old african american child, to pour blood in her tissue,

6
Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 8 of 35

and then take pictures afterward, to falsely claim blood seeped —
into her tissue, to frame her religious fanatic, love the Lord.

thy God with all thy heart, soul, mind, and strength, proud to be
father, behind religious and racial hatred. Thea emergency room
doctor. specifically said, noted even in the trial transcript,
that there were no such bruising on her back. The emergency room
doctor never could have missed injuries of the manitude the
autopsy falsely allege. The E.R. doctor was the first to examine
hee yet stated after examination that there were no bruises on
mer back at all, not one. This is an egregious inconsistency that
clearly point to the assertions made by the plaintiff as being
true. The plaintiff filed humerous documents in case(s) No.(s)
O1-DR~28-0065; 02-pR~28-098; 6646899, 900, and 901 in Camden S.c.
informing all defendants of the inconsistencies, and made
numerous request for a second autopsy and investigation. The
defendants under color of law ignored the: documents and request.
It was William Tetterton's duty as attorney for the neglect for
Sylvia to ascertain the truth of what haypened to my child with
aii the inconsistencies. Just like the plaintiff did they should
have demanded a second autopsy. Yet they did nothing except break
the law and or allowed the athers to break the laws of this state
and under color of law, in violation -of the plaintiff's right to
equal protection of che laws, hindered, impeded, obstructed, and
did all they could to defeat the due course of justice.

The defendants named above did conspire: with each other
and Cort Korley, David Thomley, Jean Cato, Pam Company, Peggy
Knox, Ann Millikin, Glen Rodgers, Alma Parrish, John Meadors,
Mr.Giese, and Mr.Moake, in malicious, criminal acts of gross
negligence and deliberate indifference, falsified the document,
Exhibit No.(3), and used this document as a means of placing
Michael Lee back with the plaintiff's remaining minor child,
exposing her to risk, harm, and danger, as well as psychological
and physical danger. This is a blatant criminal act of Criminal
Unlawful Neglect pursuant to S.C.Code Ann$20-7-50. All the
Gefendants involved knew that Michael Lee sexually assaulted the
plaintiff's daughters. If they would have stated the truth, and
placed in the document their knowledge of Michael Lee's
assaulting them, the Foster Care Division would have not allowed
them to place Michael Lee and ‘the plaintiff's remaining minor
child in the same residence, especially with the plaintiff making
numerous objections and-= complaints in writing and filing them

with all the relevant courts. William Tetterton and the parties |

aforementioned were there at all. proceedings, and or had

knowledge of the Proceedings. Tetterton could have Prevented this .

as well as the other defendants, or they could have brought it to
the attention of someone who .could have prevented it. The
defendants falsified this document, concealing the truth, .saying
her assault was by an “UNKNOWN" perpetrator. This was part of the
under the table deal with Sylvia Lee. They would work ‘to get her
custody of the children, and escape prosecution, if she would aid
them against the Plaintiff£, to include aiding to solicit false
testimony from the children to have the plaintiff convicted, to
include her Stealing the oplaintiff's assets, to keep the
plaintiff from making bail or hiring counsel of his cheice, to
prevent the plaintiff from getting free to go after the evidence

7

4

 
 

 

that woata lol4myndl 7 §-ASR v Racupnen 578d sFikart 1d/85aBsPayewiolas ion
of 18 U.S$.C.§1001. As stated Incest is a crime of moral turpitude
pursuant to S.C.Code Ann§16-15-20. This goes beyond incest. This >
snake and sexual deviate, sexually assaulted the plaintiff's
minor children, in acts of Criminal Sexual Conduct pursuant to
§.C.Code Ann§16-3-655 and these devils, crooked, corrupt, lawless
officials concealed and covered his crimes under color of law, in
defiance to the plaintiff's rights of equal protection of the
laws, to defeat the due course of justice. Please note Exhibit.
No.(4). This is the letter from SLED F.O.I. Department. Note that
the Governor's Office records and the Guardian At Litem records
containing these falsified documents are in this file. This is
another reason why the defendants work extensively to: prevent the
plaintiff from obtaining this file. SLED file 55010014 - proves
that they knew of Michael Lee's sexual assault upon the
plaintiff's children, to include that the file had evidence that
proved my innocence, and instead of taking legal action against
Michael Lee and producing the file, they worked to conceal and
cover up his crimes, in malicious criminal acts of gross
negligence and deliberate indifference. This is a adual
jurisdictional crime. The falsifying of the document occurred in
Camden S.C., but the submitting the document to the Foster Care
DiviSion occurred in Columbia S.C.. This is a continuous crime of
Ceiwinal Unlawful Neglect. It began with the falsifying of the
document June 25, 2001 and continues until this present date. The
plaintiff's minor child A.C. is still a victim of this cruel,
criminal injustice. The Equal Protection Of The Laws Clause
extends to the innocent as well. as the guilty. It extends to the
supposed criminal as well as to the law abiding citizen State v.-
Middleton, 207 S.C. 478, 36 S.E.2d —742(1946); Eslinger v-
Thompson, 340 F.Supp. 886(D.S.C.1972) aff'd 476 F2d 225(4th
Cir.1973); McLaughlin v. Florida, 379 U.S. 184, 85 §.Ct.283, 13
L.Ea.2d 222(1964). Even though the plaintiff was detained, by
law, the plaintiff was entitled to equal protection of the laws,
to have the attacker of the plaintiff's minor children brought to
justice. The plaintiff had the right to not be subject to what
was essentially strong arm robbery. They failed to follow state
and federal laws to include the policies of their own agencies.
Please take notice of Exhibit No.(5), the SLED intake sheet. At
the bottom of the sheet, though incorrectly stated, it tells of
the assault, as do numerous documents in this file. They further
prove the defendants knew and done absolutely nothing to bring
Michael Lee to justice except conspired to break the law or allow
the others to break the law to impede, hinder, .obstruct, and
defeat the due course of justice:

The defendants named above did conspire with each other
and John Fellers, Cort Korley, David Thomley, Jean Cato, . Pam
Company, Peggy Knox, Ann Millikin, Glen Rodgers, Alma Parrish,
John Meadors, fie.Giese, and Mr.Moake, in malicious, criminal acts
of gross negligence and deliberate. indifference, to Suppress
evidence that proved the plaintiff's innocence, in the form of
SLED file 55010014, in efforts to maliciously have the plaintiff
falsely convicted, kidnapped!, in violation of °(S.C.Code
Ann§$16-3-910. In this file were numerous documents. to include
the death certificate, which would have prove the alleyations in
the indictment as to time and place of particular averments,

8
cv-14176-ADB Document 578-2 Filed 10/05/18 Page 10 of 35

which’ age.l:idicvs14: elements of the offense, must be Proven, and
must be passed upon by the Grand Jury before a berson may be
lawfully convicted for the offense of murder State v. Rector, 158
S-C. 212, 155 S-E. 385(1930); S.C.Code Ann 19-17-20; S.C.Code
Ann§$19-17-30; State v. Rallo, 403 S-E.2d 653(1991); State V. Ham,
259 $.¢c. 178, 191, S.E.24q 13(52C.1972); Stare vV- Sutton, 333 S.c.
192, 508 s.RB.2q 283(S.C.App.1998); State v. Pierce, 207 SEs 24
414; State y, Blakeney, 33 s.c. lll, 11 S.E. 637 infra, State y.

Stewart, 26 S.C. 129 Sve. 458; State y. Faile, 43 §S.c, 52, 20

S-E. 798; State y. Adams, 277 §.¢c. 115, 283 S,E.2q 582(1981),
Thus it Would have Vitiated the conviction. [t would have also

have explained why the coroner Showed up at the Plaintiff's bond
hearing for the 2 counts of neglect, after the autopsy was fully
completed and testified at that hearing that no alleged beating
killed the Plaintiff's child, thafgfat most is "nay" have been a
contributing factor. The file would have Produced evidence in the
form of the Florence Sheriff Dept. report and the Baptist
Hospital records that proved there WaS nO Sign of sexual assault
on Cylena Lee, that she Was a virgin, and committeg Perjury in
efforts ka make herself look like a victim on the witness Stand,
instructed and coaxead by the defendants, to include William
Tetterton, to ensure that the Plaintiff would be unjustly
convicted, kidnapped, for false Charges of murder.(see enclosed
Exhibit No.(12), Portion of Baptist records). This evidence was
crucial to the Plaintiff's defense. This file was hidden at SLED
in Columbia s.c. and was not discovered by the plaintiff until
about December 2003 and or about January 2004. It was hidden
Since the time of the plaintiff arrest. The plaintiff went on the
record to request this file at his competency hearing in Columbia
S.C. March 19,2094 and John Meadors blatantly lied@ on record
Stating he dig not know what file the plaintiff was talking
about.

This issue ig also based upon the principle that
defendants are to be given a meaningful Opportunity to present a
complete defense. 1 Protect this right, the United States
Supreme Court has developed "what might loosely be called the
area of constitutionally guaranteed access to evidence" United
States v. Valenzuela~Bernal, 458 U.S. 858, 867, 102 S.ct.3440, 73
L.Ed.2G 1193, 1203(i582).

In this regard defendants have the right to request and
obtain from the Prosecution evidence that material to the guilt
of the defendant or relevant to the punishment to. be imposed
Brady ov. Maryland, 373 U.S. 83, 83 S-Ct.1194, 10 L.pg.2g
215(1963)., Even absent Of request, Prosecutors have a
constitutional duty to give the defendant exculpatory evidence
which would raise a reasonable doubt about his guilt United
States v. Augurs, 427 U.S. 97, 96 S-Ct.2392, 49 Ligg.ig 342
(1976); State V. Jackson, 396 S.B.2@ 101 (S.C.1990).

See ackson

“Tn South Carolina, under Rule 608(c), of S.c, Rules of
Crim. Pro., evidence of character, conduct, and bias Of witnesses
State in haec [vlerba:
Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 11 of 35

OT
auy yeu pzodaa ayy wozs geadde p{NoM AT matAez JOSsATP vuodn 3euy
os styua ptp AauL ‘sotazaed peqystT 2ay3o au} UTM WoT PerOgGeTTOo
uT qysthoToyuyes ayui &q paq two ATSsnorTotyteuw +ATasodand
ta0o7 paeustw Aq -paqeajedized apnesse jenxes ayy go suhTS
Aue fuTqueunsop jou UT quabtTbeu sea ay MoUs AyTaeaTo pTnom yWeuyy
yst6oToyqed ayy Aq Auowt Assy Kue paaaqytTe azo pue payatTep oste ABUL
-ksdoyne paqueseid sty ut pauttano se AjunoD pueTysty UT pazanoso0
yazeep ayqg anq ‘AjuNOD meysaay ut “WrdoOte FAROGe ansoo0 oF pey
BAeY ATNesse 7O pue JuSpToUt cetatuT ey a 3eyy Tet2z3 ye petytqse3
AyTaeaqTa qstbofoyzed ays -uoq7xes Ter astboTouyed ays fq ‘uaat&
AuowT 3saqy eyR Sea apeui Aayq sabueyo Tetons. syy Fo suo "paqeoea
aq oF pey aaey PTNOA UOTJOTAUOD pue sous USS ayy pue pools
Atqtssod eaey 4ou ptnod MatTAsaz 35eATP UO uoT}oOTAUOD Byy 42nd
TeTzay ayy Fo qaed ay} uo saz0aze Auew oS 879M 519d ppaddeupty
‘pa ZOTAUOd | Atasnfun pue ATTeuTutszs uTevier p[TNoa TytqutTe{td ayy
qeyq aansua oF wWaTszUT UOT}OTAUOD GYR Ssyxew AO pue SqJeTITA OF SAAS
p[Nom zeYyy zanoo Tetzaq ayy Fo qaed ayy uo sz01ze TTP pue Aue
paqyetTep zo pue ‘parts Te jo pue ‘patzxtTpow 20 pue ‘4yno YOO 2843S
sqjuepuezep FUud “ydjTaosuezy [ets3 B,FFTRUTETA PYF ATTSTeF .PTe
ranuazaTSTPUr a eazeqtTsp pue souehtTbeu ssorab FO S}0k TeuUTUTAD
‘snoToTTew ut /SexeoW’ ah pue ‘asaTo aw ‘euneuL joreD ‘sazopeaw uyor
‘ystaazed euly tggzaHbpoy uueTS (UTATTTIW UUW txouy Abbeq ‘Aueduod
weg oqyeD uPer. ‘KaTwoug, persed tKataoy yA0D fsaaTTeg wor pue

33y36 4388 HRth 84 1dsuc3 pip af6ge palieu Sq{uBplegeB Bus

-(666T"9°S)
66 Pz a's 27S ‘T “O'S pee ‘azayony, “4 3834S pezojser st wopeaezs
s,getquretd aya TrTqun souswuos jou ptnom suotzeqTUtt Jo ayn zeqs
ayy ‘suotTqoe aseud kq peuostadut AyTastTes tte st yy rqutetd
auy aouts ‘azozorsaud -quawuostadwt asTezy Feds zo jaed queotytubte

e st uotTqoe SsTyy UT pabeatte ansst Kzaag °ez0qseaz st wopee7zy-

Ttqun snonuTjUod pue wopaazy jo paatadap ATTnybuolzaa ST auo
aUT ] ayy WoTZ seouaulUloo 4 casueyyo snonuTquod e ST hutddeupty
“(OT6-E-9T§uUT apoo°'o°s das) }UeWUOSTAdUT asTejy yo auTIO
AeT uowWOs By ABAD pue apntout 03 ybnoua proaq St OTG6~-E-9T§UUL
apoo’o°’s azapun aynjeqs  B6burddeupty sub ‘aotjsn£ jo ssanoo. anp
ayy zeaezeap pue /3yonNazAISqo ‘agaputTy ‘epedut o} /sjzuequoo S,3i peTuep
KanCaad go s zoe Ut Atuado pue eTTz stud PTH Aayy saet 2euq 5°
uot 3997040 Tenba oo} sqyhta s,y7tquTetd Suy FO UOTReTOTA UT 'AeT
jo aoToo azapun /AoNnpuoy Tenxas TeuTUTID A0F paqgnossoad Sutaq worF
aey Taeeyotn yoeqjord oj pue ‘“ysnaL 30 yoeartg 103 paynoasoad Buyeq
woaz eeT eTATAS qopajzord of ‘'TTel OF Butoh worzzy sTtes 4dnaio0s5
ateyuq quaaszd 07 sjoe yeutTmTz9 UT “3A *eDUaySTXe  BoOuUSpTAS

STyZ FO Maur squepuezep aus “(6S6T)LLTT TCLTT"IO’S BL 169% ‘HOC -

“s*n oo€ ‘STOUTTTI TA onden‘ yo Teqqtnaboe pue UOTJAITAUNDD USANA Aq
-aouemzazytp ayy Syeu Aew yt tETBaTAoasFe pasn pue 'pasozTostp
Jt yey os ‘eadns Apeag ,pasnooe eyy oF STQeAOASF SOUSPTASy
ST @duapTaAs YOUsS “(ZL6T) POT Pe-Pa'T TE ‘egz *30°S 26 ‘HST ‘OST
-o'n sop 'seaeag peaatun “A StTeiD yetna Apesag ayy uruzyte STTes
'ZDUSPTAD Aazojzedptnoxse se [Toa Se /TeABHOY fanuaspTAd quawyoesduT ,,
:paqyeqs yanoo auL -qsamaaqut paqaeazed 340, seTtq BuTAOUSs
Aq sasseuqth gs, quauuzaaoh auy yoeadut 02 pesn BAPY qyftu asuszep
ayy zeYQ SsouEepTAe aSOTOSTP OF PAaTTeZ uotynoasoizd eyy 'gzee.°30°S
sot ‘AatTbeq "A S83P35 pajtun jo eased ayy UT -aouaptas Aroqedpnoxs
aSOTOSTp OF PaTTes uotynoasoid. ayy ‘sanBuy pue Apesad Ul

* ,,PAONPPE
asTArBYyIO anuspTAe 28470 Kkq 320 ssauytH 84a Jo uot PeuTWeXS
‘Kq zayyte sseuqtTA auj yoradut OF UAOUS aq Aew qusseadeistw
oj satqjou Aue 20 faotpnfezd ‘setq Jo Qouaptagda

 

 
 

 

_ Plaintiff does contend, is that in order fo

rden on proving the crucial

also did this because the plaintiff£ produc

" sta leOSfet 14 cvg1 41,5; ADB Document 578-2 Filed 10/06/18 Page 12 of 35

lements of time and

' place of death, which burden in truth they flailed to meet. They

d an Advance Auto

Parts purchase history possessing time and date clearly showing
the plaintiff was in Columbia S.C., 2 hours away the time the

incident occurred, that established a concre
proved the witnesses Cylena, Michael, Quinta
lying on the stand in acts of perjury, coaxe
Gue to they all stating the plaintiff never
evening untruthfully placing the plaintiff at

fe alibi and clearly
y and Aerialle wera
q@ by the defendants,
left the home that
the scene. When you

add in the travel tine of } QOuUr, ONG way, We ara looking at a

minimum of 3 hours the plaintiff had to be g

pne that evening. By

the defendants testifying the plaintiff never left at all that

evening, it caught them in their perjury sot
transcript that this not. be shown. The dea
autopsy, the Providence Hospital
Plaintiff's sentencing sheet clearly show th

Occurred on 2 different dates in 2 differen

record

hey had to alter the
th certificate, the
S; and even the
BP assault and death
t counties, yet the

indictment that is fatally defective and tha criminally altered

transcript -states
Blakene

contrary State v. Plat
Supra. This act is a violation of

 

kK supra; State vy.
28 U.S.c.§1001, is

Sham Leyal “Process(statute omitted), and kidnapping pursuant to
S.C.Code Ann§16-3-910. All the defendants involved already knew

of the deeds and criminal acts of all the va
Family Court and General Sessions Court.
reasonably assume people capable

rious parties in the
Any person would

of the falsifying of court

documents could and wouid falsify a trial transcript, yet they

made themselves a Part of the various crir
comes to tonspiracy and the accomplice liab

hinal acts. When it
tility doctrine "the

hand of one 18 the hand of all." Carol Theume, John Meadors,

Mr.Giese, Mr.Moake, and the 5th Circuit

_ Produced this criminally falsified transcript.

the 8.C. Court Of Appeal, in Columbia S.c.
2004 and or early part of 2005. The defend
color of law,
protection of the laws, to impede, hinder,
the due course of justice.

Solicitor's Office
This occurred in
In the late part of
ants did this under

in violation of the plaintiff's rights of equal

bDbstruct, and defeat

The defendants named above did conspire with each other
anc Nr. Joel Sexton, Janice Ross?(his assistant), John Fellors,

Cort Korley, David Thomley, Jean Cato, Pam

Ann Millikin, Glen Rodgers, Alma Parrish,
Giese, and Mr.Moake, in malicious crimi
negligence and deliberate
authorizing an autopsy and or post mortem

not have the authority to order because the
jurisdiction to
desecration and destruction of human remains
Ann§$16-17-600(A)(3). This is also a vio
Ann§17-5-260; S.C.Code Ann§17-5-250; and §
The autopsy was orderec by John Fellors
coroner who was out of his jurisdiction

occurred in Richland County. It is not the pl
that under no ciccumstance this coula not

coroner to be
autopsy,

invested with proper authd
the Richland County corcner had 4

ll

indifference PY

Order it. Thus they are

rompany, Peggy Knox,
John Meadors, Mr.
hal acts of gross —
ordering and or
xamination they. did
y Were out of their
again guilty of
pursuant to S.C.code
ation of S.C.Code
C.Code  Ann§l17-7-10.
the Kershaw County
in that the death
aintiff's contention
be dome. What the
fF the Kershaw County
rity to order the
O properly transfer

 
 

 

 

. that €4g6t.: pF coumigeiabBoMocametr7s- Zr Bile 40/GHud d Page iReofeymlly

Gone, it had to be in writing, and such written transfer of

jurisdiction had to be filed with the clerk of court in both
Richland an Kershaw counties in order for said transfer to be
able to stand up to legal mandates and requirements. of law. This
was not done. Therefore the coroner Jonn Fellors and or Dr.
Sexton and his assistant’ did not even have proper authority by
law to do the autopsy. William Tetterton was an ex-solicitor. He
knew the law quite well. He knew the death occurred in Richland
County. He was Sylvia and Cylena Lee's attorney. He handled many
cases of this nature before. He knew of the plaintiff's concerns
over the autopsy and my questioning it's validity; yet he done
nothing about this breach of law. The other defendants knew of
this matter as well. It was their duty as offials involved in the
case, as wards of the court, as parents and or close relatives to
take action, to investigate the facts, and to ensure that the due
course of justice was not in any way compromised. Pursuant to
S.C.Code Ann§17-5-260, the county coroner and or examiner of the
county where the death was found shall make immediate inquiry
into the cause and manner of death and shall. reduce his findings
to writing on forms provided for this purpose retaining a copy.
for his files 1962 Code§17-166;: 1972(57) 3064. Pursuant to
S.C.Code Ann§17-5-250, power to determine, the ’ county examiner
and or coroner of the county where the death is found shall have
the power to determine that an autopsy shall be made in addition
to the powers invested in other law enforcement officials to
order an autopsy 1962 Code§ 17-165; 1972(57) 3064. In pursuant. to
S.C. Digest, a coroner has authority to gather evidence at the.
scene of the crime and preserve it for trial; however,. he may not
withhold it from the investigating officers Opinion No.4483 Code
1962§ 17-91. Thus we have the coroner's notes listed in SLED file
55010014.

Atty Gen. 1963 provides: Coroner of Kershaw County was
limited to his jurisdiction to Kershaw. County and was not
authorized to grant permission for an autopsy on person who died

"in Richland County 1962-63 Opinion Atty. Gen. 105. Pursuant to

Atty. Gen. 1952 under 1952§17-91 provides: If a person is injured
in one county and dies in another, the coroner of the county
where the person dies or where the body is found should take the
initiative and make such inquiry as to what caused the death as
he considers proper 1952-53 Op. Atty. Gen.58. Pursuant to
$.C.Code Ann§17-7-10, the’ coroner in the county of which the
injury was inflicted has no authority to order an autopsy or post
mortem examination of a-person, if said person is taken out of
the county or state for treatment and dies in another county or
state 1978 Op. Atty. Gen. No. 78-68 pg. 94. The ‘plaintiff's
Gaughter was alive, in a‘coma, and fading fast when she arrived
at the Richland County hospital. Therefore the .Kershaw County
coroner,John Fellers, did not have the authority to order the
autopsy. It should have been ordered by the Richland County
coroner. The autopsy was conducted in Newberry County by Dr. Joel.
Sexton and was ordered January 26,2000. This act also was done in
conjunction with the false imprisonment: and or Kidnapping. Since
the kidmapping is a continuous offense and the plaintiff is still

imprisoned the statute of limitations would not apply. John
Fellers and Cort Korley threatened that they would work with
various parties involved to frame the plaintif£ even though they

12
Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 14 of 35

Clearly stated they knew the plaintiff was innocent. This is why.
they violated the law in ordering it. Their intent from the start
was to manipulate it's findings in efforts to have the plaintiff
kidnapped and falsely imprisoned, under color of law, in
violation of the plaintiff's rights to the equal protection of
the laws,.to impede, hinder, obstruct, and defeat the due course
of justice. .

The defendants named above did conspire with-each other
and John Fellers, Cort Korley, David Thomley, Jean: Cato, Pam
Company, Peggy Knox, Ann Millikin, Glen Rodgers, Alma Parrish,
John Meadors, Mr.Giese, and Mr.Moake, in malicious, criminal acts
of yross neyligence and deliberate indifference, did solicit
false testimony from Cylena, Michael, and Quinta Gee, knowing it
was false, so much until they knew that they had to suppress SLED

' file 55010014 because it produce concrete evidence that it was

perjured, in efforts to maliciously have the plaintiffé falsely
imprisoned, kidnapped, in violation of S§.C.Code Ann$16-3-910.
This was done in Camden S.C. during the plaintiff's trial held
from March 22nd-29th, 2004. This was also done to prevent the
Plaintiff from getting free to go after evidence that would
convict them of their crimes, and prevent civil action from being
levied against them. This was done also as a malicious effort to
attack’ the plaintiff behind religious and racial hatred. The
prosecution at numerous points during the trial attacked ‘the
plaintiff's. religious beliefs calling them evil, oppressive,
dominating, controlling, and other- such derogatory words. They
did this in concert with the desire and effort of Cort Korley and
John Fellers who called the plaintiff a "nigger cult leader",- and
"nigger Jim.Jones", claiming the plaintiff was endeavoring to
Start a cult in their county. Again they stated they’ knew the
Plaintiff was innocent, but they were going to find a way to make
me pay for a crime whether the plaintiff was innocent or not.
South Carolina "STILL" Jim Crow justice at it's best. In‘S.c.

Rules Of Evidence Rule 610, pursuant to Religious Belief or
Opinion provides: i .

"Evidence of the belief or opinions of a witness on
/- Matters of religion is not admissable for the purpose of showing

that by reason of their: nature the witness credibility is
impaired or inhanced".

The U.S. Constitution prohibits such act if the beliefs of
the party in question do not break any established laws (see’
U.S.C.A. amend(s). 1 and 14). It is a requirement that cannot be
deemed to be. satisfied by mere notice and or hearing if a state
has contrived a conviction through. the pretense.of a trial. which
in truth is but used as a means of depriving a defendant of
liberty through a deliberate deception of court and jury by the
presentation. of testimony and or evidence known to be perjured
and or false, and or unconstitutional. Such a contrivance by a
state to procure the conviction and imprisonment of a defendant
is as inconsistent. with the rudimentary demands of justice as is
the obtaining of a like result by intimidation Brady v. Maryland
Supra; United States ex rel Almeida v. Baldi, 195 F2d 815; United
States ex rel Thompson v. Dye, 221 F2d-763; Mooney v. Holohan,
294 U.S. 103, 112; Pyle v. Kansas, 317 U.S. 213, 215-216; Alcorta

13

 
a —————————

ows eee VAIS ADB, PORLUMERTEs2 sfilesUBOS/kBePaga Es ofS *
- + going to do this before they did it. It wasS a malicious,
criminal, premeditated act. They had the power to stop it and not
be a part of it. It was Tetterton's duty as an ex-solicitor and
_ ward of the court by. the code of professional ethics to take
action to pi@igent. this cruel act. Yet ne did nothing due to being
paid off with misappropriated funds. All the parties listed did
- this under color of law, in violation of the plaintiff's rights
to egual protection of the laws, to impede, hinder, obstruct the

due course of justice to have the plaintiff kidnapped!

Phe defendants named above gid conspire with each other
and John Fellexs, Cort Korley, David Thomley, Jean Cato, Pam
Company, Peggy Knox, Ann Millikin, Glen Rodgers, Alma Parrish,
John Meadors, Mr-Giese, and Mr.Moake, in criminal, malicious acts
of gross negligence and deliberate indifference, dia instruct and
or coaxed Michael Lee as to what to say once he took the witness
stanc to prevent and protect him from placing on the record any
statements the would validate he was guilty of Criminal Sexual
Conduct lst degree. This bey, egregiously coaxed by an adult who
knew what the elements were, like a pro, this boy strategically
avoided giving away the truth of his physical sexual assault upon
the plaintiff's child, specifically, the physical battery,
aggravated force, and aggravated coercion, which provide the
crucial elements for Criminal Sexual Conduct lst degree. It's
obvious he was coaxed and instroct«d in what to Say to protean
testimony of this nature on the record that would require thet he
i be tried as an adult. At his age, and as the man who raised him I
“now for certain Wichoe) Lee had no Knowledge of the aggravated
circumstances related to the offense and how do avoid them, but
on the witness stand that day he did. This makes the all the
parties listed -assessories after the fact to Criminal Sexual
Conduct pursuant to 8.C.Code ‘Ann§16-3-655. The defendants did
this in Camden S.C- during the plaintiff's trial Marcn 22na-29th,
2004, in efforts to have the plaintiff kidnapped, under color of
law, in violation of the plaintiff's rights of equal. protection
of the laws, to prevent the attacker of the plaintiff's children
from being prosecuted, to impede, hinder, obstruct, and defeat
the due course of justice. They all knew and had a part in it.

The defendants named above did conspire with each other
i and John Fellers, Cort Korley, David Thomley, Jean Cato, Pam
i - Company, Peggy Knox, Ann Millikin, Glen Rodgers, Alma Parrish,
: John Meadors, Mr-Giese, and Mr-Moake, and did instruct Cylena Lee
to file a false report of CSC, supposedly of the plaintiff
perpetrating this lie upon her person. This makes the defendants
guilty of filing a false report(statute omitted). The girl was a
a virgin when last in the plaintité's care. This i§ also indicated
: in the Baptist Hospital records. This is another reason they.
Hi suppressed the SLED file No.55010014. The Florence Sheriff Dept.
records were there of her making this false claim and there being
! no evidence. of such found. It is obvious since she was the one
a first said to be the one home the time the fake conjured up crime

a occurred, their desire was to make her look like a victim ‘to
al manipulate the jury and play upon their sympatny in orGar to give
f ner more credibility at the plaintiff's trial as she gave her
nal perjured testimony. This was done in Camden s.c. the week of

March 22nd-29th, 2004, and design to enhance the plot of
14:

 

 

 

 
 

ee

tee 2k ones

ee

 

Seer geben eter es ERTIES Te oS.

kidreerd ng 4-a0d 4176 -AbH s Bockmpsni STONE N File dTRHES/1F SPahe 3% of spe bo

prevent the plaintiff from getting free to go after evidence that
proved their guilt, have them jailed and levy civil action
against them. This was also none to prevent the plaintitf from
taking legal action against Sylvia, Michael, a her other close
relatives, in collaboration with the corrupt officials, under
color of law, in violation of the plaintiff's rights to equal
protection of the laws, to impede, hinder, obstruct, and defeat
the due course of justice.

The defendants named above, did conspire, with each other
and John Fellers, Cort Korley, David Thomley, Jean Cato, Pam
Company Peggy Knox, Ann Millikin, Glenn Rodgers, Alma Parrish,
John Meadors, Mr.Giese, and Mr.Moake, in Camden §&.C. the
conspiracy began June 25, 2001, was carried over to Marion
County, Marion S.C. in their placing the plaintiff's child with
Sylvia Lee, from on or about January 2003 through the time the 2
counts of neglect was dismissed against Sylvia Lee, in violation
of the court order issued in the Family Court, in case
No.01-DR-28-0065, in acts of Criminal Unlawful Neylect pursuant
to §.C.Coée Ann§20-7-50, which was an act associated with the
kidnapping pursuant to S.C.Code Ann§$16-3-910, as. part of that
deal to solicit false testimony to have the plaintiff unjustly,
falsely, convicted in his trial conducte March 22, 2004. This was
done under color of law , in violation of the plaintiff's rights
to equal protection of the laws, also in efforts to impede,
hinder, obstruct, and defeat the due course of justice.

The defendants named above did conspire with each other
and Dr. Joel Sexton, Janice Ross?(his assistant), John Fellers,
Cort Korley, David Thomley, Jean Cato, Pam Company, Peggy Knox,
Ann Millikin, Glen Rodgers, Alma Parrish, John Meadors, Mr.
Giese, and Mr.Moake, did in malicious, criminal acts of gross
negligence and deliberate indifference, worked in concert with
each other during and or after the fact, to prevent the
pathologists who conducted the autopsy, to purposely,
maliciously, not put in writing and or document Signs of the
Sexual assault that Michael Lee perpetrated upon the plaintiff's
minor child, to include purposely not documenting in the autopsy
whether the plaintiff's 11 year old daughter possessed a vaginal
hymen, which would serve to validate proof as to whether or not
Michael Lee repeatedly raped her at every opportunity he got. The
plaintiff's daughter was 11 years old. She had to have a vaginal
hymen. Absence of such is clear proof of the rapes perpetrated
against her. This was done as part of the under the table deal to

protect Michael Lee from prosecution for his crimes of Criminal

Sexual Conduct, also as a reward to solicit perjured testimony to
have the plaintifeé Kidnagged and falsely imprisoned. This act is
part vf ‘We conspiracy ta <danmit kidnapping, and the kidnapping
itself. It occurred in the autopsy done in Newberry County
ordered by Fellers, conducted by Sexton on January 26, 2000. The
pathologist inadvertently . place on the record during’ the
plaintiff's trial, testimony that clearly show he knew of the
sexual assault. but purposely, in acts of gross negligence,
maliciously, in collaboration with the corrupt officials did not
document this crucial evidence. This present an acditional motive
as to why they had to falsify the the plaintiff's trial
transcript. It was in effort to protect the crooked patholoyist

15
[Dacre ———— -

Case 1:14-cv-14176-ADB Docum

who they knew falsified the UME BES, Billed 403/38 p Rage sentient »
-  - and perverted design. Even A.C, the plaintiif's remaining minor
2 child, told them that Michael sexually assaulted her. The laws of

South Carolina are clear and cortain. By what's outlined in the.
statutes of the various sex crimes, such as Incest and Criminal
Sexual Conduct, that no individual who commit or is guilty of
such crimes, are not allowed to be in the vacinity and or care of
other children, especially it it's one he already sexually
assaulted. This is pure gross negligence, criminal in nature, and
would expose the plaintiff's child to clear imminent and present
@anger of possible future sexual assault. Yet the defendants and
parties involved in their lawlessness and blatant disreyarda for
my child's safety and laws of this state, to aid, encourage: abet
Sylvia Lee in Stealing tine plaintiff's assets, get the children,
and basically push off her 2 counts of neglect for her part on
coaxing the children into giving perjured testimony at . the
plaintiff's trial, behind religious and racial hatred, these
snakes and rats, placed Michael Lee in the same home with my
child, exposing her to danger, by not documenting the sexual
assault, and whether or not she had a vaginal hymen present.
‘Mr.Brunson was at the various hearings and trial. He married
Sylvia Lee, im tmeirc union y enefited from the misappropriated
funds, knew of. the acts of sexual assault upon the plaintiff's
child, yet did nor said nothing as they place the plaintiff's
child and Michael Lee in a home under his authority in Marion
S.C. area. The evidence to prove this and that it was done in
violation of the court order, would be the kids school records.
“@he school records will show the names of the parents and or
guardians, the place of residence, and when they arrived there.
Compare this to the court order and the date the chary?s were
dismissed and it will show the violation. It was the prosecutors
duty to go after any and all ewidamec of any crimes and not
arbitrarily for ulterior motives be selective and manipulative.
It was the social workers duty, in the interest of the children
involved, to ensure that any evidence of sexual assault against 4
child be documented. It was William Tetterton's duty as a ward of
the court and ex-solicitor to see that all evidence of any
alleged crimes related to the cases, for which he was even hired
as counsel, by the code of professional ethics to ensure ‘all
evidence of the crimes were documented. It was Sylvia's:
Cylena's, an@ the other defendants duty as parent and or close
rclabives to ensure this was done or at least make an attempt to
notify authorities who May have had the power to correct the
injustice of this deficiency. Yet they all did nothing except
make themselves a part of the crimes listed in this document,
collaborating with the corrupt officials, under color of law, on
violation of the plaintiff's right to equal protection of the
Laws,. to impede, hinder, obstruct, or defeat the due course of
justice. This was also done 50 there would be nothing documented
by record producing evidence that would prevent Michael Lee from
»Seing placed in care with the plaintiff's child. Without there
being anything documented the parties would lie, and falsely
claim they were ignorant of the facts, so as to give such a
reason why they did not pursue any eriminal action against
Michael Lee. Korley: Thomley, Fellers, Meadors, Giese, Moake, and.
the other officials would not be compelled by duty to act, due to

there not being tanyible evidence documented requiring them to

16

 

 

 

 

 
 

 

act Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 18 of 35

The defendants named above did conspire with each other
and John Fellers, Cort Korley, David ‘Thomley, Jean Cato, Pam
Company, Peggy Knox, Ann Millikin, Glen Rodgers, Alma Parrish,
Jonn Meadors, Mr.Giese, and Mr. Moake, in malicious, criminal
@Cts Of gross negligence and deliberate indifference, in Camden
S-C., March 22nd-29th, 2004, at the plaintiff's trial, to produce.
falsified evidence in the form of a statement said to. have been
given by the Plaintiff, in efforts to have the plaintif¢
kidnapped and then later assassinated ag previously outlined.
This supposed Statement, criminal produce, in Sham Legal
Process(statute omitted), was never made by the plaintiff, never
Signed by the plaintiff, one foreign, mysteriously produced like.
"Adam's house cat", for. which the plaintiff was never given a
copy of the time it was Supposedly made because the plaintiff
never made it. No Signed waiver of tHiranca rights was produced,
yet they used this falsified evidence at the Plainzjfel's trial,
to ¢ross-examine the Plaintiff on the witness Stand, to make the
Plaintiff look like a liar, to destroy the Plaintiff's
Credibility before the jury, in order that the Plaintif£ we
further kidnapped!, and falsely convicted. This was done In
violation of $.C.code Ann§$§18-15-50; 8.c.code Ann$19~1-80;
S.C.Coce Ann$19-1-90; State v. Scott, 237 $.E£.24¢ 886; State. v.
Easler, 471 S.B.24 207; State v. Henderson, 334 S.5.2d 517; State
Vv. Greene, 499 S.B.2q 817, This document is "fruit of a poisonous
tree", compromises the whole proceedings, and Should have never
been allowed State v. Cox, 335 S.E.2d 809; State v.McLaughlin,
413 S.E.2d 819 at B21, State v. Torrence, 406 S.8.2cd 315 at 319,
326-323. This was a malicious acl, Perposely dome in defiance to
known law, under color of law, in violation of the Plaintiff's
right -to equal protection of the laws, to impede, hinder,
obstruct, or defeat Che due course of justice.

The defendants named above did conspire with each other
and John Fellors, Cort Korley, David Thomley, Jean Cato, Pam.
Company, Paggy (nox, Ann Millikin, Glenn Rodgers, Alma Parrish,

Jonn Meadors, Mr.Giese, and Mr.Moake, in Camden S$.C.,° from
February 2000 until this present date, in malicious, criminal
acts of gross negligence and deliberate indifference, in acts of
Kidnapping and false imprisonment, in cases G646899, 900, and 901
of the Court Of General Sessions, detained and commenced’ with a
trial against the Plaintiff, in acts of prosecutional misconduct,
knowing fully well they did not have the authority andor Subject
Matter Jurisdiction, due to they being beyond the (180) day time
franwe allotted by the $.c. Constitution and S.c. Rules of Court,
Decause they failed to obtain a "{Wlritten" order of continuance
pursuant to the constitutional provisions, to continue the cause.

In pursuant to Article V§4 of the S.c. Constitution:

"IT IS ORDERED that all criminal cases in the state
of South Carolina shall be disposed of within (180) days from the
date of the defendant's arrest. Provided, however, thak tae
Circuit Court may continue the criminal case beyond (130) Cay. oY
"“written"(emphasis added) order if the court determines that

_@xceptional circumstances exist in the case. This order does not
Create or define a right of a defendant to a speedy trial"(see

17
Page 19 of 35
_ 8.C. Ru@ese Ofl oudél Zoe Hr g Dog UINgn f78-2 Filed LOIOS/18 ag

This has nothing to do with a speedy trial’ issue. It's
Simply a matter of state and S.C. Constitutional law. S.C.Code
Ann§1-7-730 and $.cC.Code -Ann§$17~13-150 require that - the
Prosecuting body fulfill and see that all the duties,
requirements, and rules of criminal procedure, and the S.c.
Constitution are adhered to and completed within the courts.

The provisions of the S.c. Constitution shall be taken,
deemed, and construed to be mandatory and or prohibitory, anda not
merely directory, except where made directory or permissory by
it's own terms. "Shall" is mandatory. Words must be given their
Plain meaning unless Something in the [t]ext require a.different
interpretation. Robinson v. Shell Oi] CO-, 117 S.ct. 9843,
846(1991); Article 12§2 S.C .Const.; United States v. Meyers, 106

F3d 936, 941(C.A.10 1997); Seckinger v. The Vessal Excalibur, 483.

S.R.2d 775 (S.C.App.1997): United States v. Ron Pair Enterprises
_ine., 109 S.ct. 1026, 1030(1989);-8.C.Const. Article 1$23; State
Vi. Carson, 317 $.C.430, 431, 454 S.B.2a 888, 889(1995).

Since there was no "WRITTEN" order of continuance issued
within the (180) time frame required by law for the murder or
neglect charges, and the Plaintiff wrote the Kershaw County Clerk
of Court to ‘check, the trial court lacked Subject Matter
Jurisdiction ané a trial should have never taken place and the
Plaintiff should be free today. ‘The Plaintiff was arrested
February 2000. That gave the prosecution until August 2000 to try
che cage. Yet tha plaintiff was not brought to trial until. March
2004, 4 years past the time frame allotted by law. The parties
employed by the Dept. Of Social Services, to aid in the scheme

and plot of kidnapping, . unjustly Kept the 2 counts of ae, lock

levied ayainst the Plaintiff in place knowing fully well once the
Plaintiff was unjustly indicted for Murder, they never intended
to pursue the neglect any further. The bond for the 2 counts of
neglect was unjustly, excessively set at $250,000.00, 24 times
Aigher than the murder bond, in violation of the plaintiff's 8th
anendment rights. The S.C. Constitution. mandate by law the the
Cases were suppose to have been resolved within (180) days in.
pursuant to Article v§$4. rt was their duty and responsibility
that before that 180 day period expired, to dismiss the charges
Or get before a judge to obtain a "written" order of continuance.
This was never done in violation of established law,. knowingly,
Maliciously, to prevent the plaintiff from making bail to go
after evidence of their crimes to avoid prosecution and civil
action being levied against them, in Guantonomo Bay tactics, in
blatant defiance of law, under color of law, in violation of the
plaintiff's rights to equal protection of the laws, in efforts to
impede, hinder, obstruct, or defeat the Gue course of justice,

The defendants named above did. conspire with each other
and Dr. Joel Sexton, Janice Ross?(his assistant), John Fellers,
Cort Korley, David Thomley, Jean Cato, Pam Company, Peggy Knox,
Ann Millikin, Glen Rodgers, Alma Parrish, John Meadors, Mr.Giese,
and Mr.Moake, in Camdén S:C., from February 2000 until this
present date, in acts of kidnapping and false imprisonment, in
Malicious criminal acts of gross negligence and deliberate

18

 

 

 

 
 

 

 

 

 

 

. . Cc Av.
“indi cee ETS ESA DD Bn Bie uefa OF Boe eBfed nowEris | Pate Zan! She
e

- Carolina Code.of Laws(statute omitted). It is perspic

aforementioned issues of concern that the plaintiff should have
never been made to endure a cruel, wicked, evils lawless; unjust
trial for murder, especially one that does not exist which
resulted in permanent life time injuries and disability to the
plaintiff. This case will reveal that the plaintiff child died of
natural causes and this was criminally concealed or suppressed in
the autopsy,. behind the criminal deeds of under the cover, behind
the sheets, evil Khu Khlux Khlansmen, 4 wicked criminal attempt
to attack a man behind religious and racial hatred. State and
federal statutes make it criminal to act willfully under color of
law to deprive persons of rights protected by the U.S.
Constitution and laws of the United States and encompasses rights
protected by the. Due Process Clause of the 14th Amendment United
States v. Lanier, U.S. Tenn. 1997 , 117 S.Ct. 1219, 520 U.S.259,
137 L.Ed.2d 432 on remand 114 F3d 84 on cemand, 123 F3a 945;
Pickings v. Penn. R. Co., C.C.A- 3(P.A.-) 1945, 151 F2d 240,
rehearing denied 152 F2a 753: McShane _ V- Moldovan, C.A- Mich.
1949, 172 F2d 1016. Attacking the plaintiff behind such religious |
and racial hatred is an action that must not go unanswered by the
courts. The plaintiff's religious beliefs may have been stranye-

“They may have been unpopular, bur they did not break any lavs-

The plaintiff was clearly unjustly punished under calor of law
for the free exercise thereof, rights, immunities, and privileges
secured oy the laws of the United States. Fiorino v. Turners D.C.
Mass. 1979, 476 F.Supp- 962; Williams v- United States; C-A-
5(PLA.) 1950, 179 F2d 656 cert. granted /1 S.ct. 70, 340 U.S.
850, 95 L.Ed. 622 aff'd 71 S.Ct. 341 U.S. 97) 95 L.Ed. .774

Under this’ section declaring that whoever, under the color
of any law, willfully subjects an inhabitant of “any. state” to
deprivation of any rights or immunities secured. by U.S.C-A-
Const. Amend.14 or laws of the United States, shall be subject to

“state: penalty, the rights referred to include the right to be

tried by a legally constituted court, right not to be deprived of
liberty without and or by corrupted Due Process, ana the right
not to be arrested by an officer acting arbitrarily without cause
or for an ulterior purpose Brown V> United States, C-A- 6 (Tenn. }:
1953, 204 F2d 247- :

When an officer, ‘knowing a warrant to be illegal,
groundless, OF fictitious,. willfully uses his authority and or
instrument of arrest and incarcerate an accused, such action is
deprivation © of the rights of the accused to liberty and a
violation of this section and neither threat, nor violence is a
necessary ingredient of the offense under such circumstances.
United States: v-. Ramey: c.A. 4 (W-VA.) 1964 336 F2a 512; cert
denied 85 §.Ct. 549, 379 U.S. 972, 13 L.Ed.2d 564. These actions
gresented, done under color of law, serve to deny the plaintiff
ered, protection of the laws against unjust prosecution, to
impedes binder, obstruct, OF gefeat the due course of justice,
ana is an act of kidnapping and false imprisonment.

The cGefendants named above did conspire with each other
and Dr. Joel Sexton, Janice 208s, Jona Tellers, Cort Korleys
David Thomley, Jean Cato, Pam Company, Peggy Knox, Ann Millikin:
Glen Rodgers, Alma Parrish, John Meadors, Mr.Giese, and Mr.Moake,

19
 

 

 

tot Case 1:14-cv-14176-ADB -2 Eiled:

i criminal, malicious 2B ee oe toss: 2 eg GaN Ce End AME berate
twdi€ference, Aid commit Conspiracy to Commit Murder, and Assault
with Intent To Kill(2 counts) pursuant to 3.C.Code Ann§16-13-230;
§.C.Code Ann§16-1-40; §.C.Code . Ann§16-1-55; © S.C.Code
Ann§16-17-722(b). This oceurred in Lee County while the plaintiff
was housed at Lee County Correctional Center, in Bishopville
s.c., in April 2004, and at Lieber Correction Inst-, in
Dorchester County May and or June of 2004, and the possibility
exist the conspiracy is still in action awaiting the right
opportunity to strike. Once the plaintiff was kidnapped, unjustly
convicted and imprisoned, Cylena, Sylvia, Michael, Gert, Herbert
Lee, and the Abrams, paid for hire and or contracted from the
outside, other inmates to kill and or assassinate the plaintiff
white incaccecated. Their plan, scheme, or attempt, was to make
it look like the plaintiff was killed by a simple prison
altercation. that accidentally ended up in my death. People get
kill in prison all the time. This was done to end my appeal
process and prevent the plaintiff£ from getting free to go after
evidence to criminally convict them and prevent civil action from
being levied against them. Witness(es) tipped the plaintiff off
to the assassination plot. The’ witness(es) told the
plaintiff£,"Priest, there's a hit out on you". What made the
plaintiff Know the threat was real, and not something conjured up
was other information this person told the plaintiff. The
plaintiff stayed to himself. I told or talked to no one about my
case or conviction. I wasn't at Lee but for under 2 weeks then.
The witness had specified personal information about me my family
and my trial proceedings, that no one there should have- known,
was not in my S.C.D.C records, that was not noted in any media of
any kind that only my immediate ex-family. would or could have
known. He knew the plaintiff had a scare on the outside of his
left wrist independent of. the injuries that resulted. from my
false imprisonment. He told.a. story, and or information, that was
a variation of the lie Cylena Lee testified on. the witness stand
at the plaintiff's trial. Cylena Lee testified at the plaintiff's
trial that the plaintiff w d beat his deceased daughter with a
stick, and always made her ‘tch when this:was done, that I made
‘ther watch and no one else every time this was done. This lie and
‘perjured testimony was no. in the papers or on the news in any
fashion. The defendants gave the contracted assassins a variation
of this lie told by Cylena Lee thus clearly tying her to the
would be assassins. Nevertheless, the defendants even lied to the
contracted. assassins. The defendants attempted to ‘make the
plaintiff into a child molester. They lied to the assassins and
dia not tell the would be assassins that the plaintiff was
convicted of murder. Thig also proves that had no knowledge of my
case from the media, because if they did, they would have known
the plaintiff was convicted for murder and not child. molestation.
They said the. plaintiff was convicted for child molestation,
because everybody knows child molesters don't do well in prison.
Inmates would consider jt a badge of honor to. kill a child
molester. Now the lie, story: and perjured testimony changes and
instead of Cylena allegedly being made to watch.me as I
supposedly - disciplined Korresha, now she in collaboration with
the other defendants tell the assassins I would sexually assault
"ALL" of my children, boys and girls alike, since they were all
toddlers, and as I supposedly assaulted each child, male and
fewale alike, I woulec make all the other children sit and watch

20
 

 

 

 

 

Ea

- Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 22 of 35

as I took turns sexually’ assaulting each child, every time I:
assaulted them. Geel, by the God I serve! If I was one of the
assassins that would have incited me to anger too. Everytime I
think about these @evils and these dogs, these "so-called"
g@efendants, and what they did to my family the rage at times
seems immeasurable. This child was one of the most sweetest young
ladies I knew, that walked the planet. Now by their evils this

woman foolishly made herself a part of a genuine murder plot

‘behind a bogus homicide these devils conjured up- Now I got to

put this girl who was once the delight of her father's eyes in
jail. The people whom I once loved lives are now ruined as you
ruined mine.This nightmare will never be over for me. Every day
chat I live I will be forced.to live it knowing f had to put the
most precious people who were once in my life in jail. Behind
what you people aid I will never know a day of happiness. I will
hunt you devils down with the law until the last of my dying days
until you are brought to justice. There ig no place you can hide.
Ho cock: you cay cravil. uider-. I will not ohysical touch you. The
4cag and snare you set for me, will now be turned on you all, and
I will see you imprisoned for the remainder of your days.

Referring back to this issue. This was a variation of the’
story Cylena told at trial. tying her to the assassins. You nag to
be there to have known of it. Since the: would be assassins. cane
with this information, it riade me know the threat was real. The
“ylaintité sren asked the informant, "Iho ordered and of
contracted the hit?" The informant said, "Cylena. and her
peoples". Even though. the other Gefendants. may not. have had
direct contact in orchestrating the actual “hit". Fellers,
Korley»s Thonley, Meadors, Giese, Moake, and Tetterton, did have
the influence and or clout to ensure that the plaintiff was sent
to one of the worst institutions for violence in the state of
Goutn Carolina. With all the criminal ‘acts perpetrated by them
against the slaintiff in the courts, in their reliyious and
racial hatred, and eminent risk of theic inpgrisonment if the

Lainti¢é? ever 3 releassely they do have motive. Shortly after
he plainkt fe was potified of the. it", at Lee, that was
Scheduled agains’ himy the plaintifs was mysteriously moved from
Lee C.1. to Lieber C.I.. The plaintiff thought it was a godsend.

Yet inside I knew if the threat was genuine no matter where I go

it woule follow me. £ asked .the case worker at Lieber why was 1

neved. The case worker said there was a "red flag" on my file- I

asked her,"what did that mean?" It turns out that one of Cylena’'s

relatives was employed at the Lee County facility: This appears.
to be the source of the assassins connection from the outside.

The case worker would not tell me the name of. the employee, but

what she did tell me is that the person knew me even though I did

not know him, the person said some horrific thing about me, and
gave them the impression he or she could not control their. rage

if we both remained at Lee. The plaintiff contends this person

whoever it may be, already contracted the "hit", and- then placed

information in his S.C.D.C. file to divert suspicion and make it

appear they were being open if somehow the “hit” failed and he or

she was exposed. This person Gid not expect §.c.D.Cc. to move as

fast as they did,. anc before the "hit" was completed I was

inadvertently move to early.

Approximately a month passed. one day the plaintiff
21
oe, fase 1:14-cv-14176-ADB_ Document 578-2 Filed 10/05/18 Page 23 of 35
‘noticed an inmate got transferred, who was at Lee Correctional .

‘Center the short time the plaintiff was there. The plaintiff came’
into the cafeteria and over heard this transferred inmate talking
about me, the alleged child molestation acts, and over heard his
efforts to get addition help to fulfill the contracted "hit".
Since the plaintiff was not a small guy, I guess ‘they got a
little scared. when they realized’ my size, fiyuring one of them
could not do the job alone. The plaintiff then brought the
knowledge of the plot and what I overheard to the attention of
the prison chaplain. He brought it to the attention of the
warden. The warden brought it to the attention of an
investigator, and then the incident and investigation was
documented in the plaintiff's S.C.D.c. file. The plaintiff did
not give the investigator the name of the informant. I was
dealing with people who had an inside connection in S.C.D.C., and
the life of this informant would have been placed in instant
danger of assassination as my life was. The informant and other
witnesses will be called to testify once the proceedings are
confirwned. in the court.

Nonetheless, by the accomplice liability doctrine "the
hand of one is the hand of all". Thr plaiabift will not yive the
name of thea confidential informant until this case is confirmed
in the court, an@ the plaintiff can guarantee the he be moved out
of harms way to avoid these devils trying to kill him too. This
is a cruel, malicious criminal act, done in collaboration with
the corrupt officials, under color of law, in violation of the
wlaintifi's rights to equal protection of the laws, in efforts to.
iveecc, Ninder, obstruct, and defeat the due course of justice.

The defendants named above did conspire with each other
‘anc Dr. Joel Sexton, ‘Janice Ross, John Fellers, Cort Korley,
David fhomley, Jean Cato, Pam Company, Peggy Knox, Ann Millikin,
Glen Rodger, Alma Parrish, John Meadors, Mr.Giese, and Mr. Moake,
besides the Conspiracy to Commit Murder. pursuant to S.C.Code
Ann§16-15-20, did in malicious, criminal acts of gross negligence
and deliberate indifference, did inflict pain upon the plaintiff
as a pretrial detainee, in Camden S.C. from February 2000 until
April of 2004, in violation of the plaintiff 6th and 14th
amendment rights of the U.S. Constitution and the laws of Due
Process. By Due Process law and the U.S. Constitution, a pretrial
detainee [c]annot be subject to punishment of any Gescription and
or of any kind.City v. Revere, 463 U.S. at 244, 103 S.Ct. at
2983; Martin v. Gentile, 349 P2d 863, 870(4th Cir.1968) citing
Bell v. Wolfish, 441 U.S. at 536-540, 99 S.Ckt. at 1873-75. ‘he
defendants in acts of gross negligence cht Paliberate
indifference, and committing acts of breaking the law, inflicted
immeasurable psychological pain,. suffering, as well as mental and
emotional distress on the plaintiff as a pretrial datainee. It is
well established that the unjust affliction of psychological gain
and mental as well as emotional distress on the Plaintiff as a
pretrial detainee, and or negligence are cognizable and
compensable under S.C. Tort Claim Act and or under$1983, even in
absence of physical injury.Carey v. Piphus, 435 U.S. 247, 264, 98
S.Ct. 1042, 55 L.Ed.2d 252(1978); see Gray v.- Spillman, 925 F2a
90, 94(4th Cir.1999)("noting that even in the absence of physical
injury plaintiff may prove actual damages under$1983" based on

22
— 24 of 35

_ ent 578-2 Filed 10/05/18 Page

REE Eet ene No 211 Set A Eee "mental anguish", ang
"mental Suffering") (quoting Memphis. Community School District y.
Stachura, 477 U.S. 299, 307, 106 §.Ct.2537, 91 L.Ed.2d 249(1986).

In two opinions and a. series of orders, the district court

enjoined numerous MCC practices and conditions. with respect to
pretrial detainees, the court held that because they are presumed

to be innocent and held only to ensure their presence: at trial
"any deprivation or restriction****rights beyond those which are

necessar for confinement "alone", must be justified by .
y J Y

compelling necessity". United States ex re] Wolfish v. Levi, 439
F.Supp. 114, 124(1977) quoting Detainees OF Brooklyn House Of
Detention vy. Malcolm, 520 -F2q 392, 397 (C.a.2~ 1975). The

jail a man to rob him and conspire to have him killed. Qualified
immunity is available to government officials and or witnesses
who are sued for damages under S.C. Tort ana §1983 for their
bertformance of discretionary functions unless Unlawfulness of
their acts or omissions were apparent in light of pre-existing
stete and federal laws 42 U.S.C.A. §1983 Arnold vy. South Carolina
Dept. OF Corrections, 843 F.Supp. 110.

Insomuch, these deliberate and Malicious acts perpetrated
&yaisist the plaintiff as a4 pretrial detainee nearly drove the
‘plaintifZ out of nis mind. The plaintiff suffers now from
insemia even umtil this very day, and cannot sleep without

Medication; due to the constant worry and anxiety to his wits -

and, vordering Whether the Plaintiff's child is safe, whether or

not sine'’sS weem Fepeatedly raped, due to the defendant's criminal

acts. Even until this present gate Michiel Lee has yot presecuted
for the repeated rape and Sexual assault upon the plaintiff's

children. Also, Sylvia Lee has nOo&= been prosecuted for her.

stealing of tive Plaiatitf's assets. flwese acts were committed by
the defendenihs Quad Par tiias listed, aad ware ne@amt and designed to
punish Ee plaintizeé way before he was ever convicted of a crime
Yehind religious and cagtal matined, Thay were memint axial ces igued
to inflict ‘immeasurable PSychological pain, distress, anguish,
and mental suffering on the plaintiff as a pretrial detainee,
Psychologist have recently completed a Study on the prisoners
held at Guantonomo: Bay and Abu-Grave. - Their finding. were that
PSychological ang mental torture was just aS painful, just as
long term damaging as Physical pain.

In regard to the defendants and other Parties conspiring,
counselling, aiding, abetting, etc., with the prosecuting agents
and pathologist in preventing documentation of the crimes. In
Orcer to state a cognizable claim for mal-practice, a Plaintiff
‘must allege acts or omissions Sufficiently harmful to evidence
deliberate indifference to a serious medical need and oor
requirement. The Court of Appeal for the 4th Circuit has also
considered this issue in the case of Miltier y. Beorn, 896 P2g
848(4th Cir.1990). In that case the court noted ‘that the
treatment, omission, and or act, must be so grossly incompetent,
negligent, inadequate, or excessive as to’ "shock the conscience",

or to be intolerable to fundamental fairness, Estelle v. Gamble, —

429 U.S. 97, 107(1976); Farmer vy. Brennan, 511 9.8.” 825,
637(1994).

The District court relied upon the "presumption of
23

 

Trem teg crs seer eee

are tome eee ae

 

 
 

, innocdhase'1Ad-Ohe45omhRS oanscdt#et Gide Filed sO4/aat Paperboy to

be free from conditions of confinement that are not justifiable .

py compelling necessity 573 F2d at 124 Shapiro v. Thompson, 394
O.S. 618, 89 S.Ct. 1322, 22 L.Ed.2d 600(1996): Tate .v. Short, 40]
U-S. 395, 91 S.Ct. 668, 28 L.Bd.2d 130(1971). The’ Court set
provisions to determine whether an act amounts to punishment -in
one form or the other, the court described the test traditionally

applied to determine whether a governmental act is punitive. in
nature:

 

"Whether the | sanction involves an affirmative
disability or restraint, whether it has been historically
regarded as punishment, whether it come into play only on a
finding of scienter, whether it's operation will ,romote the
traditional aims of punishment-retribution and deterence, whether
the behavior to which it implies is already a crime, whether an
alternative purpose to which it may be rationally is: assignable
for it, and whether it appears excessive to the relation of the
alternative purpose as Signed are all relevant to the inquiry .and
may often point in a specific direction Kennedy v. Mendoza-Martin

supra, 372 U.S. at. 168, 83 S.Ct. at 567; Fleming v. Nestor, 363

 

U-S. 603, 613-614, 80 S.Ct. 1367, 1374-1375, 4 L.Ed.2d 1435(1960)
cf. Deveau v. Braisted, 363 U.S. 144, 160, 80 S.Ct. 1146, 1154, 4
L.Ed.2d 1109(1960).

For these devils involved, to include the pathologist and
corrupt officials, to take part, in various capacities to the
aforementioned crimes, to include Conspiracy to Commit Murder,

Assault With Intent to Kill, . Criminal Sexual Conduct, to

interfere with, impede, hinder, and obstruct justice, in acts of
unauthorized mutilation of the remains of an 11 year old child,
and hide the repeated rape and sexual assault perpetrated upon
that ll year old child and her 10 year old sibling, and. allow the
perpetrator of the crime to again gain repeated and continual
access to the victim "SHOCKS THE CONSCIENCE". Then to allow these
criminal acts, these gross acts of negligence and deliberate:
indifference, to be used as a means. to inflict punishment,
Gistress and mental anguish onthe plaintiff as a pre-trial
detainee defy fundamental fairness. The defendants are not
immune. ,

These were cruel violent acts perpetrated, initiated and
willfully intended to annihilate and destroy the ‘plaintiff. The
acts committed were maliciously done with full intent to oppress,
defame, slander, deform, and destroy the character of, and
destroy the plaintiff for-his religious beliefs which .were
strange and ungopular to the parties involved. They used repeated
acts of defraudment, treachery, thievery, falsifying evidence,
perjury, prosecutional misconduct, suppressing evidence favorable
to and that proved my innocence, and every wicked, wanton act
that could be possibly conjured up under the sun, to include
attempting and or conspiring to have the plaintiff murdered while
falsely imprisoned to cover up their lawlessness, to prevent
prosecution and or damages from being levied against them upon
the plaintiff's release. They made every effort to maliciously,
wrongfully and purposefully, inflict immeasurable pain,
suffering, mental anguish, shame, degradation, and degeneration
upon my soul, as well as eliminate every source of growth and or.

age wae 4
 

sy tence
hay Te ant eRe ee are es
AE ae

 

 

 

Casé 1:14-cv-14176-ADB Document 578-2

- productivity in life the plaintiff owned Filed 10/0pASaukege 26bE8S

acts of lawlessness expose the plaintiff's remaining minor child
to continuous risk of rape anc sexual assault from a ‘psychotic
jne@ivicual, who woula do anything to conceal and hide his evils
from the scrutiny of the public eye: and the involved parties
protected and aided him in doing so, to include having the
plaintiff falsely imprisoned, kidnapped!, to protect thenselves-

The plaintizt was 4 danarite Priest: with a vow unto death
of purity: separation, and consecration, like Samuel, Daniel,
Samson, John The Baptist, and the Apostle Paul, found in the Book
Of Numbers, a4 Messianic Jew, a VOW unto death of not allowing his
hair to be touched and or cut, a vow of not allowing myself to pe
polluted by being placed anong prison population, with the
wicked, perverted and abased and they. all knew this. By my faith
I was required to be willing to die before I allowed myself to be
violated. All indication by their acts of defraudment, treachery,
and cruel misconduct at breaking the laws of this state amount to
this being their specific intent. Their attempt was to force the
plaintiff to take his life, which attempt the plaintiff did make.
This adds to the list of their numerous, negligent, criminal acts
another count of Conspiracy to commit murder and Assault With
Intent To Kill. If it were not for the guard finding the
plaintiff before the plaintiff completed the acts the plaintiff
would be dead today ana: the true perpetrator of my child's death
would have gone unpunished. The plaintiff suffered and was
unjustly made to endure irrefutable, irrevocable, irreparable
damage to his hands, because he slit his wrist to keep his
religious vow and behind the mental distress and osychological
anguish. It's painful and difficult for the plaintiff. to: write,
but in my righteous indignation against the injustice, tyranny:
and oppression perpetrated against my soul, I will endure the
pain and aifficulty- ! can't open tightly closed jars: oF twist
open objects without extreme difficulty oF pain. Both my hands
stay numb all the time, and I cannot hold objects in my hand for
a prolong period of time without being in pain. Tt hurts to even
clip my fingernails due to the extreme irreversible nerve damage
that not even surgery could repair. I'm permanently scared as a
daily reminder of my mental anguish and. physical pain. I am
permanently disabled due to their negligence. The plaintiff. lost
his home, land. cars, credit cards, and every single possession I
owned in the world was in that. house which was sold at auction.
There was revenue that was lost that would have been made fron
the plaintiff's writings, 4 full length movie, a mini series, a
full length animated feature like "The Lion King" done by Disney,
over 100 pieces of music written by the plaintiff, most forever
Lost when my property was unjustly taken and auctioned. All was
about to be placed on the market just before these devils
criminally: unjustly, attacked me, out due to their negligence
never made it. The plaintiff was enparking on 4 career as 4a
writer, a scene play writer, song writer. Now with my hands being
destroyed and or ruined, and the amount of difficulty and pain
now involved in that enterprise that dream and vocation may now
be ended, but at least most certainly hindered and or hampered.
These materials never made it to the prospective designated
companies and of market. There's no true way £0 determine the
raaximum income that was lost, but if we "goggle", it will give
the average figures ventures on this level would bring. A

s

successful movie anda animated feature on the level of that which

25
‘was los€aby ithe cpl 6i4BBco dp0geagal Bee $d60 AOA 28 FSpP eS SS
f had 2 such movies and an animated feature. This does not take
into account the over 100 pieces of music or any other work that
could have been written the time I remained Kidnapped. That

Places the plaintiff's potential losses well over a billion
Gollars.

The plaintiff haa to undergo painful, tedious, pnysical
therapy just to be able to gat to the point of beyinniny to write
again; all due ¥O their negliyence and evil, By what's right in
the sight of God, these people necd to be held tn account For
what they did. A clear message needs to be sent to this state,
and any crooked corrupt official, who feels in his or, her
Capacity they can act lawlessly under the color and guise of law,
in criminal acts against the citizens of this State and country.

These in their ignorance, and cruel malicious .—

indifference, towards what's right and justice, feel just because
they are employees’ of the state, that they are above the law.
“They feel the can manipulate and terrorize law-abiding citizens
to fulfil their own twisted, perverted means, fantasies and
delusions of grandeur, deeming themselves God, judge, and jury,
breaking every law imaginable to falsely imprison, kidnay, and
bring someone to their perverted sense of corrupt justice. They
made a farce and mockery of our judicial System, and what's right
before God and His Holy Angels, they must not SO unpunished. [t
could have ‘just ‘as easily. been your child,. your son, your
daughter, your brother, father, or mother. It could have been you
they did this to. Because they done these acts without the
Slightest bit of remorse or conscience, God knows how many others
they've done this to. Somebody needs to have the courage and Love
of God to put a stop to it. Let it be done here. Let this
Gamnable breach be repaired,. right now, in this court. For the
Sake of justice and fairness to the citizens of this state, and
even this country, bringing these Snakes to account must not be
neglected. These people are a form of terrorist; modern Gay
indigenous terrorist rooted deeply in our. government, state
judicial system: and society. They are terrorist who by their
nefarious intentions and “corrupt ‘enterprise decide’ to hold
hostage and blow up like some. fanatic suicide bomber an
individual's life. A life they highjacked, captured by force,
kidnapped, and like some jetliner ran it into the World Trade
Center, in the form of our Constitution, the inalienable rights
of all citizens, and the integrity of our judiciary. This must
not be allowed! Someone needs to teach these cevils they are not
above the law, and their criminal acts and negligence will not be
tolerated. These people are no better than "Al Qeida" and the
corrupt regimes that permeate the Islamic Peninsula,.and those
ignorant Islamic fundamentalist whose Only goal is to plant the
seeds of decay, death, and destruction ‘of our judicial system.
They must be made to answer for their crimes, carving up like. a
Pig, desecrating the dead remains of an 11 year. old african
american child behind religious and racial hated.

Insomuch, due to their negligence, my child, my beloved
child,...I missed half of her life. The times a young girl really
needs her father present, encouraging her, Supporting her,
guiding her, teaching her, loving . ang nurturing her in hee
preteen and teen years. Thase are the times where she would have

26

TI

TORT ee

 
. 4 Ae. - 578-2 Filed 10/05/18 Page 28 of 35
faced nee Soi 4 cv-14176-ADB Document

decisions related to morality, her religious beliefs, and the
various other aspects -of human. life. Yet in their evil and
wickedness they took my being there from me. They took my being
there from her. It can never be returned or given back to either
one of us. Her graduation: her sweet sixteen birthday; her first
day of high school: her first crush; her first date: training and
teaching her in sports, academics; teaching her to drive; taking
her. to concert or recitals; teaching her music by instrument or
chorus; laughing together during the victories and joys of those
years; crying together during the seeming defeats or Struygles of
those years; the time a father becomes a friend to his daughter
and not just a father, I weep as’I write, all have been taken
from me, taken from her, never to return, never to be given back.
They barred me unjustly by the use of falsified and court order
from even writing her, even letting her know I'm thinking about
her, missing her, and Praying for her. I weep. You have no idea
the magnitude: and nature of the hurt, pain and suffering that by
their evils they've caused me, inflicted upon my soul by their
criminal: deeds. Psychologist have determinéa@ that the human
personality changes gradually every 6 months. Now she who is my
child has become. a stranyer, and the man and father who loved,

nurtured, and vaigad wer has: new bécone & Fa@iny shadow, a

distant long-lost and forgotten memory. No amount of money in the
world would be enough to repair the’ amount of damage and harm
these snakes caused my life, or be equivalent to what I lost.
There are no women in the history of my life that I loved more
than the 2 women, once of my household, who shared a portion of
my meat, now lost, gone! And I'm forced and made to destroy them,
jail them, for their part in this evil deception. A man who loves
God, must exact justice and what's right even if it's against
those of his own household who would pervert such justice. If I
Place them before the righteousness of God then I failed as a
Servant of God. The thought. of what must be done consumes me with
sorrow. My only hope and comfort may be that the amount given be
of such a magnitude, and of such’ a nature that it will send a
clear message to.all those perverted souls, who would under the

color of law, seek to repeat such avils and lawlessness against

the citizens of Our state, and or country, whose democracy grant
them the right to. be secure in their homes, and in the free
exercise of their religious beliefs without fear of injustice or
unwarranted attack. The parties involved in these injustices have
driven the plaintiff to the point of death and or insanity. a
billion times over, The Plaintiff until this day, still don't
understand how in the world he did not go totally out of his
mind, or how.he survived these cruel ruthless acts perpetrated by
the parties in their lawlessness. Surely there is a God, and
somehow by His love, grace and mercy He Sustained me. By the time
I see my daughter she will be a grown woman who I won't know.
Their money means nothing to me, it's blood money! You could
never put a price on- what I've lost, on what they stole from me.
My only hope is somehow I'll. be able to take what's given,. by
God's uweey, and use it for the total betterment. of mankind to
end some of the pain and suffering that presently presents itself
in this seemingly, decaying, uncarring world that: others are
experiencing. Due to the irreparable damage done to my hands and
wrist, -as well as old and new spiritual wounds, it took me an
extremely long time to prepare this document. It was first

27

est challenges. She would have faced the toughest

 

 

 
Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 29 of 35

*
4

written in pain, thea the court told we I had to imake the claim
more definite.- The psychological pain made it impossible for. me
£o do. I had to dictate in tears as someone typed it for me. It
causes me great mental and physical pain. Nevertheless in it's
completion my soul is satisfied. Maybe, even though, in my soul
the plaintiff knows he'll never be completely healed from the
many hurts and pains, but maybe in my affliction I could ena
Someone else's suffering. If so, let God's will be done and as

Job said in the ola testament, "though He slay me, yet will JI
trust Him".

in Fegard te tolling the gtatyte of limitations. The
Plaintiff is kidnapped. The issues presented are connected to
that kidnapping. Kidnapping is a continuous offense. It commences
from the time the plaintiff is wrongfully imprisoned and does not
Stop until the time freedom is restored State v. Sutton supra.
Also the plaintiff suffered a disability that resulted from the
negligent acts of the parties involved. The plaintiff was not
able to prepare documents of this nature until on or about
December 2005. The statute of limitations would not commence to
run against a plaintiff laboring under this present disability
until such disability is removed: Fricks v. Lewis, 26 $.C. 237, 1
S.E. 884(1887); Rowe v. Shcreiber, 139 F3d 1381, 63 Cr.L.
201(11lth Cir.1998). Therefore the plaintiff is well within the
boundaries of the statue of limitations to place forth claims of
negligence, deliberate indifference, as well as psychological and
Or physical pain, also as it relates to distress and mental
anguish. In order to recover damages for distress and. mental
anguish, and emotional injury suffered while in custody a
plaintiff must. first establish physical. injury. The loss of
monies, home property, crimes against myself and my. children,
damage to my hands, and the rest establish tangible and physical
injury requiring payment for damages. see 42 U.S.C.§1997(e)(e)
Henderson v. Sheahan, 196 F3d 839, 848-849 (7th Cir.2000). The
Plaintiff met the burden. Compensatory damages for méntal anda
emotional distress causing physical injury, as it~ relate to
“negligence are proper under S.C. Tort Claim Act and or under
°$1983- Daskalea_v. District Of Columbia, 227 F3d 443, 444
(D.c.Cir.2000). Pursuant to Flateau v. Harrelson, 355 S.C. 197,
984 8.E.2d 413(Ct.App.2003), there can be no nisunderstanding as
to whether the plaintiff has a claim under the S.C. Tort Claim
Act. The validity of the claim is clear.

 

 

The plaintiff hereby motions in pursuant to S.C. Rules of .
Civil Procedure Rule 57 and or S.C.Code Ann§15-53-10 through
§15-53-140 for Declaratory Judgment and or Relief. The

‘ Declaratory Judgment Act should be liberally construed to

accomplish it's intended purpose of affording a speedy and
inexpensive method of deciding legal disputes and of settling
legal rights and relationships, without awaiting a violation of
the rightS or a distrubnea of the relationship Pond Place
partners Inc. v. Poole, 351 S.C. 1, 567 S.E.2d 881(S.C.App.2002).
To state cause of action under the Declaratory Judgment Act, a
party must demonstrate a justiciable controversy. This is all.
that is required. Holden v. Cribb, 349 S-Cy 1R2, 561 S.&.2d
634(S.C.App.2002). A  justiciable controversy When a concrete
issue is present, there is a definite assertion of legal rights
and a positive legal duty which is denied by the adverse party

28
 

 

— Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 30 of 35
Pond Place Partners Inc. v, Poole supra. Therefore this confirms
the court's jurisdiction. Power v. McNair, 255 S.C. 150, 177
S.E.2d 551. the fact that other remedies are available does not
preclude the granting of a declaratory judgment, but are factors
to be considered by the court in the exercise of it's discretion
Bank Of Augusta v. Satcher Motor Co. supra

Insomuch, when there exist a genuine controversy requiring
judicial determination the court is not bound to refuse to
exercise it's power to declare rights ana other legal relations
merely because there is another remedy available construing
anotner former similar provision(1942 Code§660) Souther Ry. Co. |
v. Order Of Ry. Conductors Of America, 210 s§.c. 121, 41 S.E.2d
774(8.C.1947). The fact that other remedies may exist and that
other remedies may be available to the plaintiff are factors are
factors to be considered by the court. However, before
declaratory relief may be denied in the discretion of the court
on the grounds of the existence of other remedies, it must
clearly appear that the asserted cumulative remedies are not only
available to the plaintiff, but they are "speedy",and "adequate",
as well as "suited" to the plaintiff's needs as declaratory
relief costuing a former similar provision Southern Ry. Co. v-
Order Of Ry- Conductors Of America supra. ‘

 

With the defendants and parties involved compromising the
plaintiff's appellate counsel and falsifying. the trial
transcript, a lot of the issues are no’ longer preserved for
appellate review and the plaintiff's appellate process is stuck
in limbo. Yes, there may also be the pending Writ Of Habeas
Corpus, but the provisions and guarantee of those proceedings are
not certain and even if. it is’ late established it will not
provide a "speedy" and "adequate means to obtain and go after
that evidence before the parties involved make a criminal attempt
to destroy or compromise it. The issues of controversy are the
same issue previously highlighted in the plaintiff's first
complaint. Since those issues of controversy were clear definite
ana certain the plaintiff did not list them again. The existing
remedies are not "speedy", "adequate", oF "suited" for the
plaintiff's needs. The court can also see the ‘issues of
controversy that require declaratory judgment. in the Motion to
Motion filed in civil case No. 06-CP-40-0549 on page(s) 10
through 21 of that document.

Inasmuch, granting further relief based upon Declaratory -
Judgment in pursuant to S.C.Code Ann§15-53-120(A), declaratory
judgment or decree may be granted whenever necessary or proper.
The application and or motion therefor shall be by petition to
the court having jurisdiction to grant it. Bach day the plaintiff
remains incarcerated, kidnapped by these devils he is at risk of
being assassinated. The threat though dormant is not gone. If the
application, petition, or motion be sufficient the court shall,
on reasonable notice, require an adverse party whose rights have
been adjudicated by the declaratory judgment or decree to show
cause why further relief should not be granted forthwith Bank Of
Augusta v. Satcher Motor Co- Supra.

The plaintiff motions, request, and exercise his right to
have a jury hear these issues to ensure fairness: to all involved
parties in pursuant to Rules of Civil Pro. Rule 38(a)(b).

29
Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 31 of 35

The plaintiff hereby notify the court that this is a.
pendent Or supplement jurisdictional case. The gross negligence,
deliberate indifference, ang false imprisonment issues will be
neard in the Court Of€ Common Pleas. The U.S. Constitutional issue
will be raised in the U.S. District Court.

The plaintiff motions for subpeonas in pursuant to S.c.
Rule Of Civil Procedure Rule 45, and Ms Jeanne Hanna, the manger
at the Dept. Of Social Services in Camden S.C. be called to
appear and release the address of the other defendants, thereupon
Subpeonas be issued requiring them to appear. The plaintiff made
thas request is bis first complaint and makes it again to include
inotioning for an extension of time in order to serve them. The
Plaintiff Originally made this request well within the 120 days
required for service in the last complaint.

In referring back to the actions of cne defendants and other
parties involved. The defendants fatled. to follow state as well
4S apglicable federal law, and their own policies. Due to this
they are not immune Clark v..S5-C.Dept. Of Public Safety, 353
S.C.291, 598 S.E.2@ 16. Pursuant to S.C.Code Ann§$15~-78-70(b),
actual fraud, actual malice, intent to narm, or crimes involving |
moral turpitude are excluded from immunity.

The defendants were grossly negligent. Gross negligence is
the intentional conscious failure to .do something which igs
incumbent upon one to do, or the doing of a thing intentionally,
hab one ought wot bo co.) It 1S also the failure te %ércise
Slight care. Jinks v. Richland County, (S.C.2003) WL21910551.
‘Malicious acts are excluded from immunity. Pritchette v. Lanier,
(1991), 7566 F.Supp. 442. As stated by Atty. Gen. Gonzales when it
referred to dealing with President Bush, "No one is above the
law". Immunity protects all, except the grossly incompetent, and
Or negligent, and those who knowingly break the law. Malley v.
Briggs, 475 U.S.335 (1986). Prosecutors, state agents, police,
Judges, etc., who under color of law, willfully deprive
individuals of constitutional rights, break the law, and who are
negligent, may be punished Criminally and or in a civil action.
Brisco v. Lahue, U.S. Ind. 1983, 103 S.ct.1108, 460 U.S. 327, 75
L.Ed.2d 96. Private persons can be convicted for acts of
negligence and or conspiring to deprive victims of civil rights,
On allegations of collaboration with police or state agents,
Gespite private persons incapacity to act under color of law.
United States v. Lester, C.A.6 (KY) 1966, 363 F2d 68 cert. denied
&7 8.Ct.705, 385 U.S. 1002 L.Bd2Gg 542 rehearing denied 87
S-Ct.951, 368 U.S.938, 17 L.EBd.24 813. The Supreme Court held
that all acts of the state are automatically under “color of law"
no matter what the substantive rule. See Lugar v. Edmondson Oil
Co., 457 U.S. 922, 928-30, 102 S.ct.2744, 2749-50, 73 L.Bd.2d4
432(1982).

In pursuant to 18 U.38.c.§1001 (1938 Ed.) provides:

"Whoever, in any manner, within the Jurisdiction of any
department or agency in the United States, knowingly and
willfully falsifies, conceals, or cover up by any trick, scheme,

30
ER)

Coes 2 Fi /O5/18 Page 32 of 35
°., +" Case 1:14-cv-14176-ADB Document 578-2 Filed 10

or device, a material fact, or make use of any false, fictitious
. Or fraudulent Statements or representations, or make use of any

false writing or document, knowing the same to contain any false,
fictitious or fraudulent Statement. or entry, shall be fined not

more than $10,000.00 Or imprisoned not more than 5 years or
both", ,

 

This covers false Statements or documents of any kind to
include those falsehoods Ehat pervert governmental functions.
United States y. Gonzales, 520 U.s. 1, 5(1997); Brogan vy. United

States, 522 U.s. 398 (1998); United States y. Gilliland, 312 U.S.
96 (1941),

Pursuant to 42 U-5.C.$1985(2) provides:

"Tf two or more persons conspire for the Purpose of
impeding, hindering, obstructing, Or defeating in any manner, the
due course of justice, in any state or territory, with the intent
to deny any citizen the equal Protection of the laws; or to
injure him in his Property for lawfully enforcing or attempting
to enforce the right of any person, or cause of a person, to the
equal protection of the laws, an action for damages will lie”
Brawer v. Horowitz, 535 F2q 830, 836-37(3rq Cir.1976).

Referring back to the issue of Breach Of ‘Trust With
Fraudulent Intent, Pursuant to S.C.code Ann§16-13-230, as it
pertains to the defendants Stealing the plaintiff's assets. To.
constitute the offense ag to money and or property, there must be
an appropriation thereof, accompanied with the fraudulent purpose
to destroy the right of the teve oper. State v. Butler,(1884) 2)
S-C. 353: Bell v. Clinton Oil Mill, (1924) 129 Sve. 242, 124 S.B.
7. A breath of Feusk is when personal property Ov monies of

appreciable value and of whic larceny may be committed is put
into the possession of another; ang when it is so put in her
Possession it becomes a trust, and while it sO remains if she
conceives tha Purpose to convert that Property and or monies. to
her own usa, and does it with the intent to deprive the owner of
that property ard or monies, then that is breach of trust with
f raudul end intent. State vy. Sniver, (1884) 20 sc. 492, Breach of
trust is Larceny akbar post, wii-da includes ad p. Hac el emanits of

larceny, or in Common - parlance, - Stealing, except ENG nlawfy]
taking at the beginning. State y. Owings, (S.0.7844) ans 3.0,
314, 31 S.E.24 906.

the defendants, even prima facie, and or circumstantial.
Regarding the defendants as to whether they did a warticular act,
knew of an act, or assisted in aa Ack. Aére presenee or a Singia
act will Suffice to Support conspiracy conviction if
circumstances perniet inference that Presence or act wag intended
to advance ends of the conspiracy, even though mere Presence or
Mere association with conspirators will not itself Support
conspiracy conviction, wU.s. yy. Brinkley, 903 #24 1130. ha: :
ItMelits af this conspiracy, and or aims; was to conceal Michael }
bee's Sexual assault Upon the plaintiff's children to’ keep him :
from being prosecuted; to steal the Plaintiff's ASSeCS. CO prevent
the plaintif£ from getting free to go after evidence that would

31

Ted ee eae

 

 
ryt

. Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 33 of 35

“be used to punish them criminally and used in civil action for:
kidnapping and other unlawful acts,: to include bringing to-

account the acts of gross negligence and deliberate indifference

on the part of the defendants. This shows a Specific illegal
objective, U.s. y. Schmidt, 947 P2q 362, To. withdraw from

conspiracy, the conspirators must do more than simply cease
activity; there must also be affirmative action, and: they making
a clean breast to authorities, U.S. y. Zarnes, 33 F3d 1454. Not

one defendant involved took affirmative action, nor did they make

a clean Oreast to authorities once given notice by all the
numerous filed documents in the court highlighting their acts.
The burden of Proving such is on the. defendants, U.S. v.
Granados, 962 F2d 767. Under Pinkerton. theory of liability,
conspirators can be held responsible for substantive crimes

 Camitted py hig CO- conspirators to extent these offeases vere

Feasanadly foreseeable consayuencas of acts, furthering unlawful
agreement; even if ha did not himself participate in substantive
Crimes. Since we are dealing with people who they knew already
falsified court documents, it's reasonable to know they would
falsify a trial ‘transcript, especially after falsifying an
autopsy. Since we are ‘dealing with a cover up in an falsely
alleyed homicide, it's reasonable to believe these people would
plot to kill the Plaintiff to avoid prosecution. Also see S.C.
Accomplice Liability Doctrine, "The hand of -one is the hand of
all". U.S. v. Masotto, 73 P3d_ 1233 cert. denied 117 s.ct. 54, 136
L.Ed.2d 18; 0.8. v. Bruno, 873 F2d 555 cert. denied 110 S.ct.125,
493 U.S. 840, 107 L.Ed.2d: 86; State v. Chavis, 277 S.c. 521, 290

219(1977) cert. denied 434 U.S.870, 98 S.ct.211, 54 L.Ed. 2d
147(1977); State v. Nicholson, 221 8.c, 399, 70 S.E.2d 632(1952);
State v. Legette, 265 S.C.465, 466, 330°S.£.24 293, 294(1985);
State v. Gilbert, 107 §.c.443, 446, 93 S.E.125, 126(1917); State
V- Jennings, 515 S-E.2d 107(S8.C.App.1999),

The “overt act" in conspiracy cham, es functions

essentially to -show the object of hie conspiracy, and to show
that the conspiracy is at work. There are numerous overt acts
here, to include areach Of Brust, falsifying documents, Inéest,
Criminal Sexual Conduct, Assaul: With Intent Po Kill, Consyiracy
To Commit Murder, avoiding prosecution, etce., even under color of
law, U.S. v. Arboleda, 929 F2d 859. Under S.C.Code Ann$16-17-410,
criminal conspiracy may be complete without Droof of overt acts,
Such act¢ may -nevertheless be shown. To establish sufficiently
the existence of the conspiracy, proof of an expressed agreement
is not necessary, and direct evidence is not essential, but
conspiracy may be ‘shown by. circumstantial evidence, and the
conduct of the Parties and or defendants may consist of concert
of action, State V. Fleming, (1963) 243 S.C. 265, 133 S.B.26 800;
State v. Lagerguist, (1971) 256 s.c. 69, 180 S.E.2d 882 cert.
denied 404 U.s. 852, 30 L.Ed.24 91, 92 S.ct. 89: State v.
Pluckett, (1960) 237 s.c. 369, 117 S.B.2a 369.

TInasmuch, the documents filed in the Kershaw County. Courts
clearly show all the defendants knew, they had: knowledge. Instead
Of making efforts to correct iNase grossly neg ligdémt anh Orivinal
aCls, in one vay or the okhex, they continually made themselyes a

part of khese malicious criminal acts. Pursuant to 42 U.S8.C.§1986°

32

 

Sam adie

 

 

 
 

 

 

Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 34 of 35
es:

provi

"Every person who, having knowledge that any of the
wrongs conspired to be done, and mentioned in section 1985 of
this title, are about to be committed, and having power to
prevent or aid in the preventing of the same, magleetks or refuses
to do so, if such wrongful act be committed, shall be liable to
the party injured, or his legal representative, for all damayes
caused oy such wrongful act, which such person by reasonable
Glligonce could have orevented; and such damages may be recovered
In an action on the case; and any number of persons guilty of

such wrongful acts or refusal "MAY BE JOINED AS DEFENDANTS IN THE
ACTION". /

This is the lynch-pin language by conspiracy and §1986
that the defendants are liable and can be added as defendants in
this action. Such a case should not be dismissed from the courts.
To do so would present a manifest injustice, and or miscarriage
of justice affecting the plaintiff's substantial rights. It would
call into question the fairness, integrity, and public reputation
Or our jJuciciary, and cannot be allowed, United State v- Promise,
295 F3d i50(€4th Cir.2001).

In order to establish a claim of negligence, the plaintiff
must prove a duty of care owed by the defendants to the
plaintiff, a breach of that duty by the defendants negligent acts
ail of onissions resulting in damayes and the result of the acts.
Tf thé facts and inference drawn frou the facts alleged on the
complaint would antitle the plaintiff to relief on any theory,
Ehgna Che ygrame of a siwtien t@ dismiss Eoe failure to state a
claim is improper. Bergstrom v- Palmetto Health Alliance, 352
S.-C. 221, 573 S.E.2d 68605(S.C-App.2002); Baird v. Charleston
County, 333 S.C. 519, 511 S.E.2d 69(1999); Gentry v. Younce, 337
S.C. 1, 522 S.8.2d 137(1999).

 

ADDITIONAL RELIEF SOUGHT:

There are 4 different medical issues they played a
part in, in one form or the other. The plaintiff seeks 1.2
million for each offense. There are 16 different non-medical
acts. The plaintiff seeks 300k in damages for each act. The
Plaintiff motions for an order and or injunction requiring that
this case be left open to address any other issues that may come
up in the near future that may have somehow been forgotten or
overlooked in this action. The plaintiff motion for an order and
or injunction requiring Sylvia Lee to return to the plaintiff his
personal jewelry, the charm bracelet, wedding set, electronic
equipment she stole,, and any of the plaintiff's clothing she has
in her possession or replace these items. The plaintiff sotions
for an order and or injunction, left in place for the remainder
oF the pladntif€'s life reyguiring the defendants to be
responsible for any medical cost of any kind that may he nweaded
as a result of their criminal acts. The plaintiff motions for an
order and or injunction cancelling the restraining order placed
on the plaintiff in case No. O2-DR-28-0065, and that the
plaintiff's daughter and the plaintiff be brought to a designated
Place where to plaintiff can talk to and embrace his child
without restraints. She is in no danger from her father. Her

33
 

, Case 1:14-cv-14176-ADB Document 578-2 Filed 10/05/18 Page 35 of 35

father loves aor and yust wants to see hec.

THe plaintiff hereby motion to expand the record with the
Following: .

"fhe plaintiff motion for an order and or inyunction
requiring SLED F.O.I. Dept. to release the SLED file No.
95010014, all documents contained therin, all 300+ pages.

*The plaintiff motions for an order and or injunction
reguiring the Kersraw County Coroner's Office, and or John
Yellurs, to return "“ALL"(emphasis added) DNA samples taken from
the plaintiff's daughter Korresha Crawford, and they be forwarded
ro tne U.S. District Court to be held at a federal facility in
the Writ of Habeas Corpus case, until the plaintiff can arrange
to have them tested specifically by the lab the plaintiff has
already chosen in the U.S. District Court case pending ayainst
these defencants.

*The plaintiff motions for an order and or injunction
requiring the Kershaw County Clerk of Court to forward to the
court and plaintiff a copy of all the documents filed in case(s)
mo. Ol-Dr-28-0065; O02-DR-28-0958; G646899, 900, and SGOl, to
include all records file the the cases against Sylvia Lee and
Cylena Lee.

*The plaintiff motions for an order andor injunction
reguiring the 5th Circuit Solicitor's Office and or Att. General
to forward a copy of the supposed search warrant that was used to
Ovtain the evidence seized from the plaintifi's home.

*The plaintifZi motion for an order and or injunction
requiring the S.C. Attorney General' Office to obtain the audio
to the plaintiff's trial proceedings and a reconstruction hearing
Oe convened to examine to audio, and compare it ti the presented
trial transeript.

All the aforementionecé is a part of the relist sought in
chis action. They are issue that produce controversy, and present
w Yaguirinent by duty of the defendants involved in total, so the
plaintiff is permitted in fundamental fairness and to place back
on track the due course of justice to request and to be granted
each item of concern. The plaintiff seeks that the Court rule co
Gach concern and o: issue in pursuant to $.c. Rule(s) 59(e) an
15(b). The plaintiff prays the Honorable Court OF Conmon Pleas
will grant these request.

rh
a

Gt

RESPECTFULLY SUBMITTED
LAWRENCE CRAWFORD

MARCH 6,2007 owl Caaf

iB

 

 
